Exhibit 10.2


Loan Number: 1011175-0


FOURTH AMENDMENT TO SEVEN-YEAR TERM LOAN AGREEMENT




THIS FOURTH AMENDMENT TO SEVEN-YEAR TERM LOAN AGREEMENT (this “Amendment”) dated
as of June 30, 2016, by and among PREIT Associates, L.P., a Delaware limited
partnership (“PREIT”), PREIT-RUBIN, INC., a Pennsylvania corporation
(“PREIT-RUBIN”), PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a Pennsylvania
business trust (the “Parent”; together with PREIT and PREIT-RUBIN each
individually, a “Borrower” and collectively, the “Borrower”), each of the
LENDERS (as defined below) and WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Administrative Agent”).


WHEREAS, the Borrower, each of the financial institutions initially a signatory
thereto together with their assignees pursuant to Section 11.6.(b) (the
“Lenders”), and the Administrative Agent have entered into that certain
Seven-Year Term Loan Agreement dated as of January 8, 2014 (as amended and in
effect immediately prior to the date hereof, the “Term Loan Agreement”); and


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Term Loan Agreement on the terms and conditions
contained herein; and


WHEREAS, pursuant to Section 2.19. of the Term Loan Agreement, the Borrower has
requested the making of additional Loans.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Specific Amendments to Term Loan Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Term Loan Agreement shall be
amended as follows:


(a)    The Term Loan Agreement is amended by adding the following new
definitions in Section 1.1. in proper alphabetical order:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;





--------------------------------------------------------------------------------






    
    


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Fourth Amendment Effective Date” means June 30, 2016


    “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(b)    The Term Loan Agreement is further amended by restating the following
definitions set forth in Section 1.1. in their entirety as follows:


“Applicable Margin” means:


(a) Prior to the Investment Grade Rating Date, the Applicable Margin shall be
determined pursuant to this clause (a) from time to time based on the percentage
rate set forth in the table below corresponding to the level (each, a “Level”)
in which the ratio of Total Liabilities to Gross Asset Value as determined from
time to time in accordance with Section 8.1.(b) in effect at such time falls:


Level
Ratio of Total Liabilities to Gross Asset Value
Applicable Margin
1
Less than 0.450 to 1.00
1.35%
2
Equal to or greater than 0.450 to 1.00 but less than 0.500 to 1.00
1.45%
3
Equal to or greater than 0.500 to 1.00 but less than 0.550 to 1.00
1.60%
4
Equal to or greater than 0.550
1.90%



The Applicable Margin shall be determined by the Administrative Agent from time
to time, based on the ratio of Total Liabilities to Gross Asset Value as set
forth in the Compliance Certificate most recently delivered by the Parent
pursuant to Section 7.1.(a)(iii). Any adjustment to the Applicable Margin shall
be effective as of the first day of the calendar month immediately following the
month during which the Parent delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 7.1.(a)(iii). If the
Parent fails to deliver a Compliance Certificate pursuant to
Section 7.1.(a)(iii), the Applicable Margin shall equal the percentage
corresponding to Level 4 until the first day of the calendar month immediately
following the month that the required Compliance Certificate is delivered.
Notwithstanding the foregoing, for the period from the Fourth Amendment
Effective





--------------------------------------------------------------------------------





Date through but excluding the date on which the Administrative Agent first
determines the Applicable Margin as set forth above, the Applicable Margin shall
be determined based on Level 3. Thereafter, until the Investment Grade Rating
Date, such Applicable Margin shall be adjusted from time to time as set forth in
this clause (a).


(b)    On, and at all times after, the Investment Grade Rating Date, the
Applicable Margin shall be determined pursuant to this clause (b) based on the
percentage rate set forth in the table below corresponding to the Level in which
the Parent’s Credit Rating falls. During any period that the Parent has received
Credit Ratings from each of S&P, Fitch and Moody’s that are not equivalent and
the difference between the highest and lowest of such Credit Ratings is (i) one
Level, then the Applicable Margin shall be determined based on the highest of
such Credit Ratings or (ii) two or more Levels, then the Applicable Margin shall
be determined based on the average of the two highest Credit Ratings (unless the
average is not a recognized Level, in which case the Applicable Margin shall be
determined based on the second highest Credit Rating). During any period that
the Parent has received only two Credit Ratings from any of S&P, Fitch and
Moody’s that are not equivalent and the difference between such Credit Ratings
is (x) one Level, then the Applicable Margin shall be determined based on the
higher of such Credit Ratings or (y) two or more Levels, then the Applicable
Margin shall be determined based on the average of both such Credit Ratings
(unless the average is not a recognized Level, in which case the Applicable
Margin shall be determined based on the Credit Rating one Level below the Level
corresponding to the higher Credit Rating). During any period that the Parent
has only received a Credit Rating from Moody’s or S&P, then the Applicable
Margin shall be based upon such Credit Rating. During any period after the
Investment Grade Rating Date that the Parent has (A) not received a Credit
Rating from any Rating Agency or (B) only received a Credit Rating from a Rating
Agency that is neither S&P nor Moody’s, then the Applicable Margin shall be
determined based on Level 4 in the table below. Any change in the Parent’s
Credit Rating which would cause it to move to a different Level shall be
effective as of the first day of the first calendar month immediately following
such change.


Level
Credit Rating (S&P/Fitch/Moody’s)
Applicable Margin
1
BBB+/Baa1 or better
0.975%
2
BBB/Baa2
1.100%
3
BBB-/Baa3
1.350%
4
Lower than BBB-/Baa3 or not rated
1.800%



(c)    The provisions of this definition shall be subject to Section 2.4.(c).


“Commitment” means, as to each Lender, such Lender’s obligation to make Loans
prior to the Commitment Termination Date pursuant to Section 2.1. in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “New Commitment Amount” or as set forth in any applicable
Assignment and Assumption Agreement, or agreement executed by a Lender becoming
a party hereto in accordance with Section 2.19., as the same may be reduced from
time to time pursuant to Section 2.1.(a) or 2.14. or increased or reduced as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 11.6. or increased as appropriate to reflect any
increase effected





--------------------------------------------------------------------------------





in accordance with Section 2.19.


“Commitment Termination Date” means the earlier of (a) June 30, 2017, and (b)
the date on which the Commitments have been terminated or reduced to zero.


“Defaulting Lender” means, subject to Section 3.9.(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding set forth in Article V. (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within 2 Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding set forth in Article V. (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within 3 Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(d)) upon delivery of written notice of such
determination to the Borrower and each Lender.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations





--------------------------------------------------------------------------------





for such day on such transactions received by the Administrative Agent from
three Federal Funds brokers of recognized standing selected by the
Administrative Agent.
    
“Termination Date” means December 29, 2021.


(c)    The Term Loan Agreement is further amended by restating Section 2.1.(a)
in its entirety as follows:


(a)    Making of Loans. The aggregate unpaid principal amount of Loans made by
each Lender to the Borrower prior to the Fourth Amendment Effective Date is set
forth for such Lenders on Schedule I attached hereto under the heading “Existing
Loans”. The aggregate unpaid principal amount of Loans outstanding of each
Lender as of the Fourth Amendment Effective Date is set forth for such Lenders
on Schedule I attached hereto under the heading “Reallocated Existing Loans”.
Subject to the terms and conditions set forth in this Agreement, each Lender
severally and not jointly agrees to make Loans to the Borrower during the period
from and including the Fourth Amendment Effective Date to but excluding the
Commitment Termination Date, in an aggregate principal amount of up to, but not
exceeding, such Lender’s Commitment. The Loans shall be made to the Borrower in
no more than four separate borrowings, and each borrowing of Loans under this
subsection shall be in an aggregate minimum amount of $25,000,000 and integral
multiples of $500,000 in excess thereof. Notwithstanding the immediately
preceding sentence, a borrowing of Loans may be in the aggregate amount of the
Commitments. Upon a Lender’s funding of a Loan, such Lender’s Commitment shall
be permanently reduced by the principal amount of such Loan. On the Commitment
Termination Date, unless previously terminated or reduced to zero in accordance
with the immediately preceding sentence and/or Section 2.14., the Commitment of
each Lender shall terminate. Any Loan or portion of a Loan made under this
Section and repaid or prepaid may not be reborrowed.


(d)    The Term Loan Agreement is further amended by restating the second
sentence of Section 2.1(b) in its entirety as follows:


Each Notice of Borrowing shall specify the aggregate principal amount of the
Loans to be borrowed, the date such Loans are to be borrowed (which must be a
Business Day), the use of the proceeds of such Loans, the Type of the requested
Loans, and if such Loans are to be LIBOR Loans, the initial Interest Period for
such Loans and the principal amount of such Loans, if any, that the Borrower has
elected to have subject to a Specified Derivatives Contract that provides a
hedge against interest rate risk and the Specified Derivatives Contract(s) to
which such amount is subject.”


(e)    The Term Loan Agreement is further amended by restating the first
sentence of Section 2.1.(d) in its entirety as follows:


With respect to Loans to be made after the Fourth Amendment Effective Date,
unless the Administrative Agent shall have been notified by any Lender that such
Lender will not make available to the Administrative Agent a Loan to be made by
such Lender in connection with any borrowing, the Administrative Agent may
assume that such Lender will make the proceeds of such Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Loan to be provided by such
Lender.


    





--------------------------------------------------------------------------------





(f)    The Term Loan Agreement is further amended by restating Section 2.8. in
its entirety as follows:


Section 2.8. Optional Prepayments.


Subject to Section 4.4., the Borrower may prepay any Loan, in whole or part, at
any time without premium or penalty. The Borrower shall give the Administrative
Agent at least 3 Business Days prior written notice of the prepayment of any
Loan. Each voluntary prepayment of Loans by the Borrower shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof or, if the Loans are being prepaid in full at such time, the
prepayment may be in the amount of the Loans that are then outstanding.




(g)    The Term Loan Agreement is further amended by restating the last sentence
of Section 2.14. in its entirety as follows:


The Borrower shall pay all interest and fees on the Loans accrued to the date of
such reduction or termination of the Commitments to the Administrative Agent for
the account of the Lenders, including but not limited to any applicable
compensation due to each Lender in accordance with Section 4.4.


(h)    The Term Loan Agreement is further amended by restating the first
sentence of Section 2.19. in its entirety as follows:


The Borrower shall have the right at any time and from time to time (a) prior to
the Commitment Termination Date, but only so long as the existing Commitments
have been fully utilized, and (b) during the period beginning on the Commitment
Termination Date to but excluding the Termination Date, to request additional
Loans by providing written notice to the Administrative Agent, which notice
shall be irrevocable once given; provided, however, that after giving effect to
any such additional Loans, the aggregate amount of the Loans shall not exceed
$400,000,000.


(i)    The Term Loan Agreement is further amended by restating subsections (b)
and (c) of Section 3.5. in their entirety as follows:


(b)    Facility Fees. During the period from the Fourth Amendment Effective Date
to but excluding the Commitment Termination Date, the Borrower agrees to pay to
the Administrative Agent for the account of the Lenders an unused facility fee
equal to the sum of the daily amount of the Commitments in effect from time to
time, multiplied by a per annum rate equal to 0.20%. Such fee shall be computed
on a daily basis and payable in arrears on the first day of each January, April,
July, and October of each year beginning with October 1, 2016 and on the
Commitment Termination Date.


(c)    Intentionally Omitted.
    
(j)     The Term Loan Agreement is further amended by restating first sentence
of Section 4.6. in its entirety as follows:







--------------------------------------------------------------------------------





If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of a Lender to
make LIBOR Loans or to Continue, or to Convert Base Rate Loans into LIBOR Loans
shall be suspended pursuant to Section 4.1.(c) or 4.3. but the obligation of the
Requisite Lenders shall not have been suspended under such Sections, or (c) a
Lender is a Non‑Consenting Lender or a Defaulting Lender, then, so long as there
does not then exist any Default or Event of Default, the Borrower may demand
that such Lender (the “Affected Lender”), and upon such demand the Affected
Lender shall promptly, assign its Commitment and all of its outstanding Loans to
an Eligible Assignee subject to and in accordance with the provisions of Section
11.6.(b) for a purchase price equal to the aggregate principal balance of Loans
then owing to the Affected Lender plus any accrued but unpaid interest thereon
and accrued but unpaid fees and other amounts owing to the Affected Lender under
the Loan Documents.


(k)    The Term Loan Agreement is further amended by replacing each reference to
“Agreement Date” contained in Section 6.1.(b), Section 6.1.(h), Section 6.1.(i),
and Section 6.1.(w) with a reference to “Fourth Amendment Effective Date”.


(l)     The Term Loan Agreement is further amended by restating Section 6.1.(f)
in its entirety as follows:


(f)     Title to Properties. Schedule 6.1.(f) is, as of the Fourth Amendment
Effective Date, a complete and correct listing of all Properties of the
Borrower, the other Loan Parties and all other Subsidiaries, setting forth, for
each such Property, (i) to the best of the Loan Parties’ knowledge, the
occupancy status of such Property as of March 31, 2016, (ii) whether such
Property is a Project Under Development and, (iii) if such Property is a Project
Under Development, the status of completion of such Property. Each Borrower, the
other Loan Parties and all other Subsidiaries has good, marketable and legal
title to, or a valid leasehold interest in, its respective assets necessary to
the conduct of their businesses.


(m)     The Term Loan Agreement is further amended by restating Section 6.1.(g)
in its entirety as follows:


(g)    Existing Indebtedness; Liabilities. Part I of Schedule 6.1.(g) is, as of
March 31, 2016 (unless otherwise indicated on Part I of such Schedule), a
complete and correct listing of all Indebtedness (including all Guarantees of
Indebtedness) of each Borrower, the other Loan Parties, the other Subsidiaries,
any Consolidated Affiliates and any Unconsolidated Affiliates, and if such
Indebtedness is secured by any Lien, a description of all of the property
subject to such Lien. The aggregate principal amount of Indebtedness for which
any Borrower, any other Loan Party, any other Subsidiary, any Consolidated
Affiliate or any Unconsolidated Affiliate has become obligated since the dates
referred to in the immediately preceding sentence, does not exceed $10,000,000
in the aggregate. As of the Fourth Amendment Effective Date, the Loan Parties
and the other Subsidiaries have performed and are in compliance with all of the
terms of all Indebtedness of the Loan Parties and other Subsidiaries and all
instruments and agreements relating thereto, and no default or event of default,
or event or condition which with the giving of notice, the lapse of time, or
both, would constitute such a default or event of default, exists with respect
to any such Indebtedness. Part II of Schedule 6.1.(g) is, as of March 31, 2016,
to the best of the Loan Parties’ knowledge, a complete and correct listing of
all Total Liabilities of the Borrower, the other Loan Parties and the other
Subsidiaries (excluding any Indebtedness set forth on Part I of such Schedule
but including Contingent Obligations not set forth on Part I of such Schedule).
The aggregate amount of Total Liabilities





--------------------------------------------------------------------------------





for which any Borrower, any other Loan Party, any other Subsidiary, any
Consolidated Affiliate or any Unconsolidated Affiliate has become obligated
since March 31, 2016 (excluding any Indebtedness set forth on Part I of such
Schedule but including Contingent Obligations not set forth on Part I of such
Schedule), does not exceed $10,000,000 in the aggregate.


(n)     The Term Loan Agreement is further amended by restating Section 6.1.(k)
in its entirety as follows:


(k)    Financial Statements. The Parent has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal year ended December 31, 2015, and the related
consolidated statements of income, shareholders’ equity and cash flows for the
fiscal year ended on such date, with the opinion thereon of KPMG LLP and
(ii) the unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal quarter ended March 31, 2016, and the related
unaudited consolidated statements of operations, shareholders’ equity and cash
flow of the Borrower and its consolidated Subsidiaries for the three fiscal
quarter period ended on such date. Such financial statements (including in each
case related schedules and notes) present fairly, in accordance with GAAP
consistently applied throughout the periods involved, and in all material
respects, the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments). Neither the Parent nor any of
its Subsidiaries has on the Fourth Amendment Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said
financial statements.


(o)     The Term Loan Agreement is further amended by adding the following
subsection (y) immediately following subsection (x) of Section 6.1. thereof.


(y)    EEA Financial Institution. No Loan Party is an EEA Financial Institution.


 
(p)    The Term Loan Agreement is further amended by adding to the end of
Article XI the following new Section 11.21.


Section 11.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:





--------------------------------------------------------------------------------









(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


(q)    The Term Loan Agreement is further amended by deleting each of
Schedules I, 6.1.(b), 6.1.(f), 6.1.(g), 6.1.(h), 6.1.(i), and 6.1.(w) in their
entirety and replacing such Schedules with the corresponding Schedules attached
hereto.


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:


(a)    a counterpart of this Amendment duly executed by the Borrower, the
Administrative
Agent and each of the Lenders;


(b)    a Guarantor Acknowledgement substantially in the form of Annex A attached
hereto, executed by each Guarantor;


(c)    Notes executed by the Borrowers, payable to each Lender, other than any
Lender that has requested that it not receive a Note, and in the original
principal amount of such Lender’s Commitment plus the aggregate unpaid principal
amount of Loans then made by such Lender prior to the Fourth Amendment Effective
Date;


(d)    an opinion of counsel to the Borrowers and the other Loan Parties
addressed to the Administrative Agent and the Lenders regarding such matters as
the Administrative Agent may reasonably request;


(e)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party;


(f)    the certificate or articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of the Borrowers





--------------------------------------------------------------------------------





and each other Loan Party, certified as of a recent date by the Secretary of
State of the State of formation of such Loan Party, or in the case of any Loan
Party that has not altered its organizational instrument since the date such
Loan Party became a party to the Term Loan Agreement or the Guaranty, as
applicable, a certificate from the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Loan Party certifying that
there have been no changes to the organizational instrument delivered by such
Loan Party after the date such Loan Party became a party to the Term Loan
Agreement or the Guaranty, as applicable;


(g)    a certificate of good standing or certificate of similar meaning with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Person and certificates of qualification
to transact business or other comparable certificates issued by each Secretary
of State (and any state department of taxation, as applicable) of each state in
which such Person is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;


(h)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrowers and each other Loan
Party of the by-laws of such Person, if a corporation, the operating agreement,
if a limited liability company, the partnership agreement, if a limited or
general partnership, or other comparable document in the case of any other form
of legal entity, or in the case of any Loan Party that has not altered its
by-laws, operating agreement, partnership agreement or other comparable document
since the date such Loan Party became a party to the Term Loan Agreement or the
Guaranty, as applicable, a certificate from the Secretary or Assistant Secretary
(or other individual performing similar functions) of such Loan Party certifying
that there have been no changes to the by-laws, operating agreement, partnership
agreement or other comparable document delivered by such Loan Party after the
date such Loan Party became a party to the Term Loan Agreement or the Guaranty,
as applicable;


(i)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrowers and each other Loan
Party of all corporate, partnership, member or other necessary action taken by
each such Loan Party to authorize the execution, delivery and performance of the
this Amendment and the Loan Documents to which it is a party being executed and
delivered in connection with this Amendment;


(j)     evidence that all fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;


(k)     a Disbursement Instruction Agreement executed by the Borrower effective
as of the Fourth Amendment Effective Date; and


(l)    such other documents, instruments and agreements as the Administrative
Agent may
reasonably request.


Section 3. Allocations. The Administrative Agent, the Borrower and each Lender
agree that upon the Fourth Amendment Effective Date, the Loans outstanding
immediately prior to the Fourth Amendment Effective Date (the “Existing Loans”)
shall be allocated among the Lenders in accordance with their respective
Commitment Percentages calculated based solely on the Commitments of the Lenders
in the column “New Commitment Amount” set forth on Schedule I attached hereto
(the “Post-Amendment Commitment Percentage”). To effect such allocations, each
Lender whose Post-Amendment Commitment Percentage exceeds the amount of such
Lender’s Commitment Percentage immediately prior to the effectiveness of this
Amendment and each New Lender (as defined below)





--------------------------------------------------------------------------------





shall make a Loan in such amount as is necessary so that the aggregate principal
amount of Loans held by such Lender shall equal such Lender’s Post-Amendment
Commitment Percentage of the aggregate outstanding principal amount of the
Existing Loans.  The Administrative Agent shall make such amounts of the
proceeds of such Loans available to each Lender whose Post-Amendment Commitment
Percentage is less than the amount of such Lender’s Commitment Percentage
immediately prior to the effectiveness of this Amendment as is necessary so that
the aggregate principal amount of Loans held by such Lender shall equal such
Lender’s Post-Amendment Commitment Percentage of the aggregate outstanding
principal amount of the Existing Loans. Except for any Notes to be provided to
the Lenders in the principal amount of their respective Commitments, no other
documents, instruments or fees (other than fees set forth in Section 2(j) above)
shall be, or shall be required to be, executed or paid in connection with such
allocations (all of which are hereby waived, as necessary). 


Citizens Bank, N.A., U.S. Bank National Association, JPMorgan Chase Bank, N.A.,
PNC Bank, National Association, Associated Bank, National Association, and
Branch Banking and Trust Company (collectively, the “New Lenders”), as a new
Lenders under the Agreement on the Fourth Amendment Effective Date, together
with the other Lenders, hereby agree to provide a Commitment in the amount of
the New Commitment Amount set forth for such Lender on Schedule I attached
hereto.  On the Fourth Amendment Effective Date, the New Lenders agree to become
and shall be deemed a Lender for all purposes of the Agreement, and each
reference to the Lenders in the Agreement shall be deemed to include the New
Lenders.  The New Lenders hereby appoint Wells Fargo as the Administrative Agent
and authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers under the Agreement and other Loan Documents as are
delegated to the Administrative Agent by the terms thereof.


Section 4. Representations. Each Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a)    Authorization. Each Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and the
other Loan Documents to which such Borrower is a party and being executed and
delivered in connection with this Amendment (together with this Amendment,
collectively the “Amendment Documents”) and to perform its obligations under the
Amendment Documents and under the Term Loan Agreement, as amended by this
Amendment, in accordance with their respective terms. Each Amendment Document
has been duly executed and delivered by a duly authorized signatory of each
Borrower or a general partner of such Borrower, as applicable and the Amendment
Documents and the Term Loan Agreement, as amended by this Amendment, are legal,
valid and binding obligations of each Borrower and are enforceable against such
Persons in accordance with their respective terms, except as the same may be
limited by bankruptcy, insolvency, fraudulent conveyance and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained in the Amendment Documents or in the Term Loan Agreement
may be limited by equitable principles generally.


(b)    Compliance with Laws, etc. The execution and delivery by each Borrower of
the Amendment Documents and the performance by each Borrower of the Amendment
Documents and the Term Loan Agreement, as amended by this Amendment, in
accordance with their respective terms, do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to any
Loan Party or any other Subsidiary; (ii)  result in a breach of or constitute a
default under the declaration of trust, certificate or articles of
incorporation, bylaws, partnership agreement or other organizational documents
of any Loan Party or any other Subsidiary, or any indenture, agreement or other
instrument to which any Loan Party or any other Subsidiary is a party or by
which it or any of its respective





--------------------------------------------------------------------------------





properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party or any other Subsidiary other than in favor
of the Administrative Agent for the benefit of the Lenders.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof, nor will exist immediately after giving effect to this
Amendment.


Section 5. Reaffirmation of Representations. Each Borrower hereby certifies that
as of the date hereof the representations and warranties made or deemed made by
Borrower to the Administrative Agent and the Lenders in the Term Loan Agreement
and the other Loan Documents to the Parent or Borrower is a party are true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation and
warranty is true and correct in all respects) except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case, such representation or warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.


Section 6. Certain References. Each reference to the Term Loan Agreement in any
of the Loan Documents shall be deemed to be a reference to the Term Loan
Agreement as amended by this Amendment. This Amendment is a Loan Document.


Section 7. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable costs and expenses (including reasonable attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.


Section 8. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH COMMONWEALTH.


Section 10. Effect. Except as expressly herein amended, the terms and conditions
of the Term Loan Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only from the date as of which this Amendment is dated. The Term
Loan Agreement is hereby ratified and confirmed in all respects. Nothing in this
Amendment shall limit, impair or constitute a waiver of the rights, powers or
remedies available to the Administrative Agent or the Lenders under the Term
Loan Agreement or any other Loan Document.


Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 12. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Term Loan
Agreement as amended by this Amendment.





--------------------------------------------------------------------------------







Section 13. Additional Arranger. The parties hereby acknowledge the appointment
of Citizens Bank, N.A. as a joint lead arranger in respect of the arrangement
and syndication of the Commitments made available on the Fourth Amendment
Effective Date.


[Signatures on Next Page]






    













--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Seven-Year Term Loan Agreement to be executed by their authorized officers all
as of the day and year first above written.


PREIT Associates, L.P.


By:    Pennsylvania Real Estate Investment Trust,
its general partner




By:    s/s Andrew M. Ioannou
Name:    Andrew M. Ioannou
Title:    Executive Vice President Finance and Acquisitions




PREIT-RUBIN, INC.




By:    s/s Andrew M. Ioannou
Name:    Andrew M. Ioannou
Title:    Executive Vice President Finance and Acquisitions






PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By:    s/s Andrew M. Ioannou
Name:    Andrew M. Ioannou
Title:    Executive Vice President Finance and Acquisitions






























[Signatures Continued on Next Page]











--------------------------------------------------------------------------------









[Signature Page to Fourth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]


CAPITAL ONE, NATIONAL ASSOCIATION




By:    s/s Frederick H. Denecke
Name:    Frederick H. Denecke
Title:    Senior Vice President
    












































































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to Fourth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




CITIZENS BANK OF PENNSYLVANIA


By:    s/s David R. Jablonski
Name:    David R. Jablonski
Title:    Senior Vice President
    














































































[Signatures Continued on Next Page]









--------------------------------------------------------------------------------





[Signature Page to Fourth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




MANUFACTURERS AND TRADERS TRUST COMPANY




By:    s/s Michael DiSanto
Name: Michael J. DiSanto    
Title: Vice President    










































































[Signatures Continued on Next Page]





















--------------------------------------------------------------------------------






[Signature Page to Fourth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




MUFG Union Bank, N.A. (formerly known as Union Bank,
N.A.)




By:    s/s Andrew Romanosky
Name: Andrew Romanosky    
Title: Managing Director    






[Signatures Continued on Next Page]









--------------------------------------------------------------------------------






[Signature Page to Fourth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]




US BANK NATIONAL ASSOCIATION




By:    s/s Renee Lewis
Name: Renee Lewis    
Title: Senior Vice President    












[Signatures Continued on Next Page]











--------------------------------------------------------------------------------






[Signature Page to Fourth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]


JPMORGAN CHASE BANK, NA




By:    s/s Elizabeth Johnson
Name: Elizabeth Johnson    
Title: Executive Director    












[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to Fourth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]


PNC BANK, NATIONAL ASSOCIATION




By:    s/s Sharon Schmidt
Name: Sharon Schmidt    
Title: Vice President, Relationship Manager    












[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to Fourth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]


ASSOCIATED BANK, NATIONAL ASSOCIATION




By:    s/s Greg Conner
Name: Greg Conner    
Title: Senior Vice President


























[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to Fourth Amendment to Seven-Year Term Loan Agreement
with PREIT Associates, L.P. et al.]


BRANCH BANKING AND TRUST COMPANY




By:    s/s Brad Bowen
Name: Brad Bowen    
Title: Vice President    












[Signatures Continued on Next Page]







--------------------------------------------------------------------------------








ANNEX A


FORM OF GUARANTOR ACKNOWLEDGEMENT


THIS GUARANTOR ACKNOWLEDGEMENT dated as of June 30, 2016 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and each “Lender” a party to the Term Loan Agreement
referred to below (the “Lenders”).


WHEREAS, PREIT Associates, L.P., a Delaware limited partnership (“PREIT”),
PREIT-RUBIN, INC., a Pennsylvania corporation, PENNSYLVANIA REAL ESTATE
INVESTMENT TRUST, a Pennsylvania business trust (the “Parent”; together with
PREIT and PREIT-RUIBN each individually, a “Borrower” and collectively, the
“Borrower”), the Lenders, the Administrative Agent and certain other parties
have entered into that certain Seven-Year Term Loan Agreement dated as of
January 8, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”);


WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
January 8, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Term Loan Agreement on the terms
and conditions contained in the Guaranty;


WHEREAS, the Borrower, the Administrative Agent and the Lenders are to enter
into a Fourth Amendment to Term Loan Agreement dated as of the date hereof (the
“Amendment”), to amend the terms of the Term Loan Agreement on the terms and
conditions contained therein; and


WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment, including without
limitation, the making of additional Loans under the Term Loan Agreement, shall
not in any way affect the validity and enforceability of the Guaranty, or
reduce, impair or discharge the obligations of such Guarantor thereunder.


Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
COMMONWEALTH.


Section 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.




[Signatures on Next Page]
    







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.


THE GUARANTORS:  


[GUARANTOR]




By:__________________________    
Name:_________________________    
Title:____________________________    




Address for Notices for all Guarantors:


c/o PREIT Associates, L.P.
200 South Broad Street
Philadelphia, PA 19102
Attention: Andrew Ioannou
Telephone: (215) 875-0700
Telecopy: (215) 546-7311
        







--------------------------------------------------------------------------------






SCHEDULE I


Commitments


Lender
Existing
Loans
Reallocated Existing Loans
New Commitment Amount
Wells Fargo Bank, National Association
$35,000,000
$20,000,000
$30,000,000
Capital One, National Association
$35,000,000
$20,000,000
$30,000,000
Citizens Bank, N.A.
N/A
$20,000,000
$30,000,000
Manufacturers and Traders Trust Company
$15,000,000
$8,000,000
$12,000,000
MUFG Union Bank, N.A.
$15,000,000
$6,000,000
$9,000,000
U.S. Bank National Association
N/A
$5,500,000
$8,250,000
JPMorgan Chase Bank, N.A.
N/A
$5,500,000
$8,250,000
PNC Bank, National Association
N/A
$5,500,000
$8,250,000
Associated Bank, National Association
N/A
$5,500,000
$8,250,000
Branch Banking and Trust Company
N/A
$4,000,000
$6,000,000
TOTAL
$100,000,000
100,000,000
$150,000,000








--------------------------------------------------------------------------------










Schedule 6.1.(b) - Ownership Structure
PART I
Limited Partnerships
Limited Partnerships
Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest
Property Owned by Subsidiary
801 Developers, LP
PA
801 Developers GP, LLC - 1.0% GP
PREIT - 99% LP
See 801-Gallery Associates, L.P.
Bala Cynwyd Associates, LP
PA
PR Cherry Hill Office GP, LLC - 0.1% GP
PREIT - 99.9% LP
One Cherry Hill Plaza
Cumberland Mall Associates
NJ
PR Cumberland GP, LLC - 1% GP
PR Cumberland LP, LLC - 99% LP
Cumberland Mall
Plymouth Ground Associates, LP
PA
Plymouth Ground Associates LLC - 0.1% GP
PREIT - 99.9% LP
Plymouth Meeting Mall (fee owner)
PR 8-10 Market LP
DE
PR 8-10 Market Mezz LLC - 0.1% GP
PREIT - 99.9% LP
See PM Gallery LP
PR 907 Market Mezz LP
DE
PR 907 Market Mezz GP LLC - 1.0% GP
PREIT - 99.0% LP
See PR 907 Market LP
PR AEKI Plymouth, L.P.
DE
PR AEKI Plymouth LLC - 0.1% GP
PREIT - 99.9% LP
IKEA Parcel
PR Beaver Valley Limited Partnership
PA
PR Beaver Valley LLC - 1% GP
PREIT - 99% LP
Beaver Valley Mall (Parcels 1 & 2)
PR BOS LP
PA
PR BOS GP, LLC - 1% GP
PREIT - 99% LP
Lehigh Valley Mall - Boscov’s Outparcel (50% joint venture)
PR Capital City Limited Partnership
PA
PR Capital City LLC - 0.5% GP
PREIT - 99.5% LP
Capital City Mall (leasehold)
PR CC Limited Partnership
PA
PR CC I LLC - 0.01% GP
PREIT - 99.99% LP
Capital City Mall (land)
PR Echelon Limited Partnership
PA
PR Echelon LLC - 0.1% GP
PREIT - 99.9% LP
See Echelon Title, LLC
PR Exton Limited Partnership
PA
PR Exton LLC - 0.1% GP
PREIT - 99.9% LP
See XGP LLC, X-I Holding LP and X-II Holding LP
PR Exton Outparcel Holdings, LP
PA
PR Exton Outparcel GP, LLC - 0.1% GP
PREIT - 99.9% LP
See PR Exton Outparcel Limited Partnership






--------------------------------------------------------------------------------





PR Exton Outparcel Limited Partnership
PA
PR Exton Outparcel GP, LLC - 0.1% GP
PR Exton Outparcel Holdings, LP - 99.9% LP
Exton Outparcel
PR Exton Square Property, L.P. (f/k/a X-I Holding LP)
DE
XGP LLC - 1% GP
PR Exton Limited Partnership - 99% LP
Exton Square Mall Parcel and Leasehold and Fee interest in Kmart parcel at Mall
PR Financing Limited Partnership
DE
PR Financing I LLC - 0.5% GP
PREIT - 99.5% LP
Francis Scott Key Mall
Jacksonville Mall (leasehold)
Patrick Henry Mall
Viewmont Mall*


*Certain parcels at these properties are owned by PREIT-RUBIN OP, Inc.
PR Gainesville Limited Partnership
DE
PR Gainesville LLC - 0.1% GP
PR GV LP - 99.9% LP
540 acres of land in Alachua County near Gainesville, Florida
PR Gallery II Limited Partnership
PA
PR Gallery II LLC - 0.1% GP
PREIT - 99.9% LP
See Keystone Philadelphia Properties, L.P.
PR GV LP
DE
PR GV LLC - 0.1% GP
PREIT - 99.9% LP
See PR Gainesville Limited Partnership
PR Holding Sub Limited Partnership
PA
PR Holding Sub LLC - 0.1% GP
PREIT - 99.9% LP
Stand by acquisition entity for Pennsylvania transactions
PR Jacksonville Limited Partnership
PA
PR Jacksonville LLC - 0.5 % GP
PREIT - 99.5% LP
Jacksonville Mall
PR Logan Valley Limited Partnership
PA
PR Logan Valley LLC - 0.01% GP
PREIT - 99.99% LP
Logan Valley Mall
(record title holder and ground lessor)
PR Lycoming Limited Partnership
(to be dissolved)
PA
PR Lycoming LLC - 0.01% GP
PREIT - 99.99% LP
None
PR Monroe Old Trail Limited Partnership
PA
PR Monroe Old Trail, LLC - 0.1% GP
PR Monroe Old Trail Holdings, L.P. - 99.9% LP
None
PR Monroe Old Trail Holdings, L.P.
PA
PR Monroe Old Trail Holdings LLC - 0.1% GP
PREIT-RUBIN, INC. - 99.9% LP
See PR Monroe Old Trail Limited Partnership.
PR Monroe Unit One Holdings, L.P.
(to be dissolved)
PA
PR Monroe Unit One GP, LLC - 0.01% GP
PREIT-RUBIN, INC. - 99.99% LP
See PR Monroe Unit One Limited Partnership
PR Monroe Unit One Limited Partnership
(to be dissolved)
PA
PR Monroe Unit One GP, LLC - 0.01% GP
PR Monroe Unit One Holding, L.P. - 99.99% LP
None






--------------------------------------------------------------------------------





PR Monroe Unit 10C Holdings, L.P.
(to be dissolved)
PA
PR Monroe Unit 10C GP, LLC - 0.01% GP
PREIT-RUBIN, INC. - 99.99% LP
See PR Monroe Unit 10C Limited Partnership
PR Monroe Unit 10C Limited Partnership
(to be dissolved)
PA
PR Monroe Unit One GP, LLC - 0.01% GP
PR Monroe Unit 10C Holdings, L.P. - 99.99% LP
None
PR Moorestown Limited Partnership
PA
PR Moorestown LLC - 0.1% GP
PREIT - 99.9% LP
See Moorestown Mall LLC
PR New Castle Associates
PA
PR New Castle LLC - 0.1% GP
PREIT - 99.9% LP
See Cherry Hill Center, LLC
PR New Garden Limited Partnership
PA
PR New Garden LLC - 0.1% GP
PREIT - 99.9% LP
22.3 acre parcel of land and 4.9 acre parcel of land in New Garden Township,
Chester County, Pennsylvania
PR New Garden Residential Limited Partnership
PA
PR New Garden Residential LLC - 0.1% GP
PREIT-RUBIN, INC. - 99.9% LP
Residential parcel (46.7 acres) in New Garden Township, Chester County,
Pennsylvania
PR New Garden/ Chesco Limited Partnership
PA
PR New Garden/Chesco LLC - 0.1% GP
PR New Garden/Chesco Holdings, Limited Partnership - 99.9% LP
Retail parcels (107.8 acres) in New Garden Township, Chester County,
Pennsylvania
PR New Garden/ Chesco Holdings, Limited Partnership
PA
PR New Garden/Chesco Holdings LLC - 0.1% GP
PREIT - 99.9% LP
See PR New Garden/Chesco Limited Partnership
PR Outdoor, LP
PA
PR Outdoor, LLC -0.01% GP
PREIT-RUBIN, INC. - 99.99% LP
See Catalyst Outdoor Advertising, LLC
PR Outdoor 2, L.P.
PA
PR Outdoor 2, LLC - 0.01% GP
PREIT-RUBIN, INC. - 99.99% LP
See Catalyst Outdoor 2, LLC
PR Palmer Park Mall Limited Partnership
(to be dissolved)
PA
PR Palmer Park, L.P. - 50.1% GP
PREIT - 49.9% LP
None
PR Palmer Park, L.P.
(to be dissolved)
PA
PR Palmer Park Trust - 1% GP
PREIT - 99% LP
See PR Palmer Park Mall Limited Partnership
PR Pitney Lot 3 Holdings, L.P.
(to be dissolved)
PA
PR Pitney Lot 3 GP, LLC - 0.01% GP
PREIT-RUBIN, INC. - 99.99% LP
See PR Pitney Lot 3 Limited Partnership
PR Pitney Lot 3 Limited Partnership
(to be dissolved)
PA
PR Pitney Lot 3 GP, LLC - 0.01% GP
PR Pitney Lot 3 Holdings, L.P. - 99.99% LP
None






--------------------------------------------------------------------------------





PR Plymouth Meeting Associates PC LP
DE
PR PM PC Associates LLC - 0.1% GP
PR PM PC Associates L.P. - 99.9% LP
Plymouth Commons
PR PM PC Associates LP
DE
PR PM PC Associates LLC - 0.1% GP
PREIT - 99.9% LP
See PR Plymouth Meeting Associates PC LP
PR Plymouth Meeting Limited Partnership
PA
PR Plymouth Meeting LLC - 0.1% GP
PREIT - 99.9% LP
Plymouth Meeting Mall (leasehold interest) and the Boscov’s parcel (fee
interest)
PR Springfield Associates, L.P.
(to be dissolved)
PA
PR Springfield Trust - 1% GP
PREIT - 99% LP
None
PR Springfield/Delco Limited Partnership
PA
PR Springfield/Delco LLC - 0.1% GP
PR Springfield/Delco Holdings, L.P. - 99.9% LP
50% interest, as tenant in common, in Springfield Mall
PR Springfield/Delco Holdings, L.P.
PA
PR Springfield/Delco Holdings, LLC - 0.1% GP
PREIT - 99.9% LP
See PR Springfield/Delco Limited Partnership
PR TP LP
DE
PR TP LLC - 0.1% GP
PREIT - 99.9% LP
Tenants under lease on lands adjoining Plymouth Meeting Mall
PR Valley Limited Partnership
PA
PR Valley LLC - 0.5% GP
PREIT - 99.5% LP
Valley Mall
PR Hagerstown LLC is the borrower under a mortgage loan secured by Valley Mall.
PR Valley View Limited Partnership
PA
PR Valley View LLC - 0.5% GP
PREIT - 99.5% LP
Valley View Mall
PR Viewmont Limited Partnership
PA
PR Viewmont LLC - 0.01% GP
PREIT - 99.99% LP
Borrower for $48 million mortgage loan secured by Viewmont Mall. Also lessee of
Viewmont Mall under 29 year lease from PR Financing Limited Partnership
PR Washington Crown Limited Partnership
PA
PR Washington Crown LLC - 0.5% GP
PREIT - 99.5% LP
Washington Crown Center
PR Woodland Limited Partnership
DE
PR Woodland General, LLC - 1.0% GP
PREIT - 99% LP
Woodland Mall
PR Wyoming Valley Limited Partnership
PA
PR Wyoming Valley LLC - 0.5% GP
PREIT - 99.5% LP
Wyoming Valley Mall (fee)
PREIT Associates, L.P. (“PREIT”)
DE
Pennsylvania Real Estate Investment Trust - 89.19% consolidated interest as of
3/31/2015
Minority Limited Partners 10.81%
See rest of this Chart
PREIT Capital Advisors, LP
(to be dissolved)
PA
PR Advisors GP, LLC - 0.01% GP
PREIT-RUBIN, INC. - 99.99% LP
None






--------------------------------------------------------------------------------





WG Holdings, L.P.
PA
PRWGP General, LLC - 0.02% GP
PREIT - 99.98% LP
See WG Park, L.P.
WG Park General, L.P.
PA
PR WG Park General GP, LLC - 0.1% GP
WG Holdings, L.P. - 99.9% LP
See WG Park, L.P.
WG Park Limited, L.P.
PA
WG Holdings of Pennsylvania, L.L.C. - 0.1% GP
WG Holdings, L.P. - 99.9% LP
See WG Park, L.P.
WG Park, L.P.
PA
WG Park General, L.P. - 20% GP
WG Park Limited, L.P. - 80% LP
Willow Grove Mall
WG Park-Anchor B LP
DE
WG Park-Anchor B, LLC - 0.5% GP
PREIT - 99.5% LP
Anchor site at Willow Grove Park (previously used for operation of Strawbridge
department store).

Limited Liability Companies












Limited Liability Companies2
Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest
Property Owned by Subsidiary
801 Developers GP, LLC
PA
PREIT - 100% Sole Member
See 801 Developers, LP
Beverage Two, LLC
NJ
PREIT-RUBIN, INC. - 100% Sole Member
None
Cherry Hill Center Manager, LLC
DE
PREIT - 100% Sole Equity Member
William Langan - 0% Special Member
See Cherry Hill Center, LLC
Cherry Hill Center, LLC
MD
PR New Castle Associates - 99.9% Member
Cherry Hill Center Manager, LLC - 0.1% Member
Cherry Hill Mall
Cumberland Mall Retail Condominium Association, LLC
NJ
Pennsylvania Real Estate Investment Trust entity and other condominium owners
are members.
None. This entity is a unit owners association related to retail condominium at
Cumberland Mall.
Echelon Beverage LLC
NJ
PREIT-RUBIN, INC. - 100% Sole Member
 
Echelon Title LLC
DE
PR Echelon Limited Partnership -100% Sole Member
Office Building Parcel
Moorestown Beverage I, LLC
NJ
PREIT-RUBIN, INC. 100% - Sole Member
Liquor license associated with Moorestown Mall
Moorestown Beverage II, LLC
NJ
PREIT-RUBIN, INC. 100% - Sole Member
Liquor license associated with Moorestown Mall






--------------------------------------------------------------------------------





Moorestown Mall LLC
DE
PR Moorestown Limited Partnership - 100% Sole Member
Moorestown Mall
Plymouth Ground Associates LLC
PA
PREIT - 100% Sole Member
See Plymouth Ground Associates, L.P.
Plymouth License III, LLC
PA
PREIT-RUBIN, INC. - 100% Sole Member
Liquor license associated with Plymouth Meeting Mall
Plymouth License IV, LLC
PA
PREIT-RUBIN, INC. - 100% Sole Member
Former owner of Liquor license R-17547
PR 8-10 Market GP LLC
DE
PREIT - 100% Sole Member
See PM Gallery LP
PR 8-10 Market Mezz LLC
DE
PREIT - 100% Sole Member
See PR 8-10 Market LP
PR 907 Market Mezz GP LLC
DE
PREIT - 100% Sole Member
See PR 907 Market LP
PR Acquisition Sub LLC
DE
PREIT - 100% Sole Member
Standby acquisition entity for transactions outside of Pennsylvania
PR AEKI Plymouth LLC
DE
PREIT - 100% Sole Member
See PR AEKI Plymouth, L.P.
PR Beaver Valley LLC
DE
PREIT - 100% Sole Member
See PR Beaver Valley Limited Partnership
PR BOS GP, LLC
DE
PREIT - 100% Sole Member
See PR BOS LP
PR BVM, LLC
PA
PREIT - 100% Sole Member
Beaver Valley Mall (Parcel 3)
PR Capital City LLC
DE
PR CC II LLC -99.99% Member
PREIT - 0.01% Member
See PR Capital City Limited Partnership
PR CC I LLC
DE
PR CC II LLC - 99.99% Member
PREIT - 0.01% Member
See PR CC Limited Partnership
PR CC II LLC
DE
PREIT - 100% Sole Member
See PR CC Limited Partnership
PR Cherry Hill Office GP, LLC
DE
PREIT - 100% Sole Member
See Bala Cynwyd Associates, L.P.
PR Cherry Hill STW LLC
DE
PREIT - 100% Sole Member
Former Strawbridge property at Cherry Hill Mall.
PR Chestnut Mezzco, LLC
PA
PREIT - 100% Sole Member
None
PR Chestnut Sub Mezzco, LLC
PA
PR Chestnut Mezzco, LLC - 100% Sole Member
See PR Chestnut Mezzco, LLC
PR Crossroads I, LLC
PA
PREIT - 100% Sole Member
Crossroads Mall (record owner of a portion of mall and ground lessee of
remainder of mall)
PR Crossroads II, LLC
PA
PREIT - 100% Sole Member
Crossroads Mall (90% undivided interest in ground lessor estate)
PR Cumberland GP LLC
DE
PREIT - 100% Sole Member
See Cumberland Mall Associates (limited partnership)
PR Cumberland LP LLC
DE
PREIT - 100% Sole Member
See Cumberland Mall Associates (limited partnership)
PR Cumberland Outparcel LLC
NJ
PREIT - 100% Sole Member
Vacant land parcel adjacent to Cumberland Mall






--------------------------------------------------------------------------------





PR Echelon LLC
PA
PREIT - 100% Sole Member
See PR Echelon Limited Partnership
PR Exton LLC
PA
PREIT - 100% Sole Member
See Exton Limited Partnership
PR Exton Outparcel GP, LLC
DE
PREIT - 100% Sole Member
See PR Exton Outparcel Limited Partnership
PR Fin Delaware, LLC
DE
PREIT - 100% Sole Member
None
PR Financing I LLC
DE
PR Financing II LLC - 99.99% Member
PREIT - 0.01% Member
See PR Financing Limited Partnership
PR Financing II LLC
DE
PREIT - 100% Sole Member
See PR Financing Limited Partnership
PR Francis Scott Key LLC
DE
PR Financing Limited Partnership - 100% Sole Member
Borrower under $55 million mortgage loan secured by Francis Scott Key Mall.
PR Gallery II LLC
DE
PREIT - 100% Sole Member
See PR Gallery II Limited Partnership
PR Gainesville LLC
DE
PREIT - 100% Sole Member
See PR Gainesville Limited Partnership
PR Gloucester LLC
DE
PREIT - 100% Sole Member
None
PR GV LLC
DE
PREIT - 100% Sole Member
See PR Gainesville Limited Partnership
PR Hagerstown LLC
DE
PR Valley Limited Partnership - 100% Sole Member
None, Borrower under Mortgage Loan for Valley Mall
PR Holding Sub LLC
PA
PREIT - 100% Sole Member
See PR Holding Sub Limited Partnership
PR Hyattsville LLC
DE
PR Prince George’s Plaza LLC - 100% Sole Member
Borrower under mortgage loan secured by The Mall at Prince George’s.
PR Jacksonville LLC
DE
PR JK LLC - 99.99% Member
PREIT - 0.01% Member
See PR Jacksonville Limited Partnership
PR JK LLC
DE
PREIT - 100% Sole Member
See PR Jacksonville Limited Partnership
PR Lehigh Valley LLC
PA
PREIT - 100% Sole Member
See Lehigh Valley Associates on Part II of this Schedule
PR Logan Valley LLC
DE
PR LV LLC - 99.99% Member
PREIT - 0.01% Member
See PR Logan Valley Limited Partnership
PR LV LLC
DE
PREIT - 100% Sole Member
See PR Logan Valley Limited Partnership
PR Lycoming LLC
(to be dissolved)
DE
PREIT - 100% Sole Member
See PR Lycoming Limited Partnership
PR Magnolia LLC
DE
PREIT - 100% Sole Member
Magnolia Mall; Undeveloped land held in fee
PR Metroplex West, LLC
DE
PREIT - 100% Sole Member
See Metroplex General, Inc. on Part II of this Schedule
PR Monroe Old Trail LLC
DE
PREIT-RUBIN, INC. - 100% Sole Member
See PR Monroe Old Trail Limited Partnership
PR Monroe Old Trail Holdings LLC
DE
PREIT-RUBIN, INC. - 100% Sole Member
See PR Monroe Old Trail Limited Partnership
PR Monroe Unit One GP, LLC
(to be dissolved)
DE
PREIT-RUBIN, INC. - 100% Sole Member
See PR Monroe Unit One Limited Partnership






--------------------------------------------------------------------------------





PR Monroe Unit 10C GP, LLC
(to be dissolved)
DE
PREIT-RUBIN, INC. - 100% Sole Member
See PR Monroe Unit 10C Limited Partnership
PR Moorestown LLC
PA
PREIT - 100% Sole Member
See PR Moorestown Limited Partnership
PR New Castle LLC
PA
PREIT - 100% Sole Member
See PR New Castle Associates
PR New Garden LLC
PA
PREIT - 100% Sole Member
See PR New Garden L.P.
PR New Garden Residential LLC
DE
PREIT-RUBIN, INC. - 100% Sole Member
See PR New Garden Residential L.P.
PR New Garden/Chesco LLC
DE
PR New Garden LLC - 100% Sole Member


PREIT Services, LLC - 0% Non-member manager
See PR New Garden/Chesco Holdings LLC
PR New Garden/Chesco Holdings LLC
DE
PREIT - 100% Sole Member
See PR New Garden/Chesco Holdings, L.P.
PR North Dartmouth LLC
DE
PREIT - 100% Sole Member
Dartmouth Mall
PR Outdoor, LLC
DE
PREIT-RUBIN, INC. - 100% Sole Member
See PR Outdoor, LP
PR Outdoor 2, LLC
DE
PREIT-RUBIN, INC. - 100% Sole Member
See PR Outdoor 2, L.P.
PR Oxford Valley General, LLC
DE
PREIT - 100% Sole Member
See Oxford Valley Road Associates on Part II of this Schedule
PR Patrick Henry LLC
DE
PREIT - 100% Sole Member
Patrick Henry Mall
PR Pitney Lot 3 GP, LLC
(to be dissolved)
DE
PREIT-RUBIN, INC. - 100% Sole Member
See PR Pitney Lot 3 Limited Partnership
PR PG Plaza LLC
DE
PREIT - 100% Sole Member
See PR Prince George’s Plaza LLC
PR Plymouth Meeting LLC
PA
PREIT - 100% Sole Member
See PR Plymouth Meeting Limited Partnership
PR PM PC Associates LLC
DE
PREIT - 100% Sole Member
PREIT Services, LLC - 0% Non-member manager
See PR Plymouth Meeting Associates PC LP
PR Prince George’s Plaza LLC
DE
PR PG Plaza LLC - 1% Managing Member
PREIT - 99% Member
The Mall at Prince Georges
PR Red Rose LLC
DE
PREIT - 100% Sole Member
See Red Rose Commons Associates, L.P. on Part II of this Schedule
PR Springfield/Delco LLC
DE
PREIT - 100% Sole Member
See PR Springfield/Delco, L.P.
PR Springfield/Delco Holdings LLC
DE
PREIT - 100% Sole Member
See PR Springfield/Delco Holdings, L.P.
PR Springfield Town Center LLC
DE
PREIT - 100% Sole Member
Ground Lessee of Springfield Town Center
PR Swedes Square LLC
DE
PREIT - 100% Sole Member
Land in New Castle, Delaware






--------------------------------------------------------------------------------





PR Sunrise Outparcel 1, LLC
(to be dissolved)
NJ
PREIT-RUBIN, INC. - 100% Sole Member
None
PR Sunrise Outparcel 2, LLC
NJ
PREIT-RUBIN, INC. - 100% Sole Member
Sunrise Plaza Outparcel
PR TP LLC
DE
PREIT - 100% Sole Member
See PR TP LP
PR Valley LLC
DE
PREIT - 100% Sole Member
See PR Valley Limited Partnership
PR Valley View LLC
DE
PR VV LLC - 99.99% Member
PREIT - 0.01% Member
See PR Valley View Limited Partnership
PR Viewmont LLC
DE
PREIT - 100% Sole Member
See PR Viewmont Limited Partnership
PR VV LLC
DE
PREIT - 100% Sole Member
See PR Valley View Limited Partnership
PR Walnut Mezzco, LLC
PA
PREIT - 100% Sole Member
None
PR Walnut Street Abstract LLC
DE
PREIT-RUBIN, INC. - 100% Sole member
See Walnut Street Abstract, L.P. in Part II of this Schedule
PR Walnut Sub Mezzco, LLC
PA
PR Walnut Mezzco, LLC - 100% Sole Member
See PR Walnut Mezzco, LLC
PR Washington Crown LLC
DE
PR WC LLC - 99.99% Member
PREIT - 0.01% Member
See PR Washington Crown Limited Partnership
PR WC LLC
DE
PREIT - 100% Sole Member
See PR Washington Crown Limited Partnership
PR WG Park General GP, LLC
DE
WG Holdings of Pennsylvania, LLC - 100% Sole Member
See WG Park General LP
PR Wiregrass Anchor LLC
(to be dissolved)
DE
PREIT - 100% Sole Member
None
PR Wiregrass Commons LLC
DE
PREIT - 100% Sole Member
None
PR Woodland General LLC
DE
PREIT - 100% Sole Member
See PR Woodland Limited Partnership
PR Woodland Outparcel LLC
DE
PREIT - 100% Sole Member
Outparcel at Woodland Mall
PR WV LLC
DE
PREIT - 100% Sole Member
See PR Wyoming Valley LLC
PR Wyoming Valley LLC
DE
PR WV LLC - 99.99%
PREIT - 0.01%
See PR Wyoming Valley Limited Partnership
PREIT CDE LLC (f/k/a Exton License II, LLC)
(to be dissolved)
PA
PREIT-RUBIN, INC. - 1 % Member
PREIT - 99% Member
None
PREIT Gadsden Mall LLC
(to be dissolved)
DE
PREIT - 100% Sole Member
None
PREIT Gallery TRS Sub LLC
PA
PREIT-RUBIN, INC. - 100% Sole Member
See Keystone Philadelphia Properties, L.P., PR Gallery I Limited Partnership and
PR 907 Market LP
PREIT Services, LLC
DE
PREIT - 100% Sole Member
None
PRWGP General, LLC
DE
PREIT - 100% Sole Member
See WG Park, L.P.






--------------------------------------------------------------------------------





WG Holdings of Pennsylvania, L.L.C.
PA
WG Holdings, L.P. - 100% Sole Member
See WG Park, L.P.
WG Park - Anchor B, LLC
DE
PREIT - 100% Sole Member
See WG Park - Anchor B LP
XGP LLC
DE
PR Exton Limited Partnership - 100% Sole Member
See X-I Holding LP





Corporations












Corporations2
Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest
Property Owned by Subsidiary
1150 Plymouth Associates, Inc. 
MD
PREIT-RUBIN, INC. - 100%
Liquor licenses associated with Plymouth Meeting Mall
Exton License, Inc.
MD
PREIT-RUBIN, INC. - 100%
Liquor licenses associated with Exton Square
PR GC Inc.
MD
PREIT Services, LLC - 100%
None
PREIT-RUBIN, Inc.
PA
PREIT - 100%
Former Strawbridge store located at 8th and Market. Also, see PR New Garden
Residential Limited Partnership
PREIT-RUBIN OP, Inc.
PA
PREIT-RUBIN, INC. - 100%
Outparcels acquired in the Crown Transaction that are located at the following
properties: Viewmont Mall. (See PR Financing Limited Partnership).
PREIT TRS, Inc.
DE
Pennsylvania Real Estate Investment Trust - 100%
REIT Income Test Assignee
Capital City Beverage Enterprise, Inc. (f/k/a R8267 Plymouth Enterprises, Inc.)
MD
PREIT-RUBIN, INC. - 100%
Liquor licenses associated with Plymouth Meeting Mall
Springhills Northeast Quadrant Owners Drainage Association No. One, Inc.
FL
PR Gainesville Limited Partnership, sole member
Property owner’s association for property located in Alachua county, Florida
(Gainesville)
Springhill Owners Association, Inc.
FL
PR Gainesville Limited Partnership, sole member
Property owner’s association for property located in Alachua county, Florida
(Gainesville)

Trusts







--------------------------------------------------------------------------------





Trusts
Jurisdiction of Organization
Each Person holding any Equity Interest in the Subsidiary; nature of the Equity
Interest; percentage ownership of Subsidiary represented by the Equity Interest
Property Owned by Subsidiary
PR Palmer Park Trust
(to be dissolved)
PA
PREIT - Sole Beneficiary
See PR Palmer Park Mall Limited Partnership
PR Springfield Trust
(to be dissolved)
PA
PREIT - Sole Beneficiary
See PR Springfield Associates, L.P.
PREIT Protective Trust 1
PA
PREIT-RUBIN, INC. - Sole Beneficiary
REIT Asset Test Assignee



A. The following wholly owned entities are inactive and are slated for
dissolution:
1.
PREIT Capital Advisors, LP

2.
PREIT CDE LLC

3.
PREIT Gadsden Mall LLC

4.
PR Pitney Lot 3 Limited Partnership

5.
PR Pitney Lot 3 GP, LLC

6.
PR Pitney Lot 3 Holdings, LP

7.
PR Springfield Associates, L.P.

8.
PR Springfield Trust

9.
PR Lycoming Limited Partnership

10.
PR Lycoming LLC

11.
PR Palmer Park Mall Limited Partnership

12.
PR Palmer Park, L.P.

13.
PR Palmer Park Trust

14.
PR Monroe Unit One Limited Partnership

15.
PR Monroe Unit One Holdings, L.P.

16.
PR Monroe Unit One GP, LLC

17.
PR Monroe Unit 10C Holdings, L.P.

18.
PR Monroe Unit 10C Limited Partnership

19.
PR Monroe Unit 10C GP, LLC

20.
PR Sunrise Outparcel 1, LLC

21.
PR Wiregrass Anchor LLC








--------------------------------------------------------------------------------





Schedule 6.1.(b) - Ownership Structure
PART II
Consolidated Affiliates
None
Unconsolidated Affiliates


Unconsolidated Affiliates
Jurisdiction of Organization
Each Person holding any Equity Interest in the Unconsolidated Affiliate; nature
of the Equity Interest; percentage ownership of Unconsolidated Affiliate
represented by the Equity Interest
Property Owned by Unconsolidated Affiliate
801 4-6 Fee Owner GP LLC
DE
801 Market Venture LP - 100% Member
GPM GP LLC - 0% Non-member manager
See 801 4-6 Fee Owner LP
801 4-6 Fee Owner LP
DE
801 4-6 Fee Owner GP LLC - 0.1% GP
801 Market Venture LP - 88.9% LP
801 4-6 Mezz LP - 11% LP
Unit 1AC of the Unit 1 801 Market Street Condominium
801 4-6 Mezz GP LLC
DE
801 Market Venture LP - 100% Member
See 801 4-6 Fee Owner LP
801 4-6 Mezz LP
DE
801 4-6 Mezz GP LLC - 0.1% GP
801 market Venture LP - 99.9% LP
See 801 4-6 Fee Owner LP
801 C-3 Fee Owner LP
DE
801 C-3 Fee Owner GP LLC - 0.1% GP
801 Market Venture LP - 88.9% LP
801 C-3 Mezz LP - 11.0% LP
Units 1EH and 1D of the Unit 1 801 Market Street Condominium
801 C-3 Fee Owner GP LLC
DE
801 Market Venture LP - 100% Member
GPM GP LLC - 0% Non-member manager
See 801 C-3 Fee Owner LP
801 C-3 Mezz LP
DE
801 C-3 Mezz GP LLC - 0.1% GP
801 Market Venture LP - 99.9% LP
See 801 C-3 Fee Owner LP
801 C-3 Mezz GP LLC
DE
801 Market Venture LP - 100% Sole Member
See 801 C-3 Fee Owner LP
801-Gallery C-3 Associates, L.P.
PA
801 Gallery C-3 GP, LLC - 0.01% GP
801-Gallery Associates, L.P. - 89.99% LP
801 Gallery C-3 MT, L.P. - 10% LP
See 801-Gallery Associates, L.P.
801-Gallery C-3 GP, LLC
PA
801-Gallery Associates, L.P. - 100% Sole Member
See 801-Gallery C-3 Associates, L.P.
801-Gallery C-3 MT, L.P.
PA
801-Tenant C-3 Manager, LLC - 0.01% GP
Chevron U.S.A. Inc. - 99.99% LP
Retail Master Tenant at 801 Market
801-Gallery GP, LLC
PA
PREIT-RUBIN, INC. - 50% member
Macerich Management Company - 50% Member*
GPM GP LLC - 0% Non-member manager
See 801-Gallery Associates, L.P.
801-Gallery Associates, L.P.
PA
801-Gallery GP, LLC - 0.1% GP
PREIT-RUBIN, INC. - 49.95% LP
Macerich Management Company - 49.95% LP*
801 Market Street (leasehold)






--------------------------------------------------------------------------------





801-Gallery Office Associates, L.P.
PA
801-Gallery Office GP, LLC - 0.01% GP
801-Gallery Office MT, L.P. - 20% LP
801-Gallery Associates, L.P. - 79.99% LP
See 801-Gallery Associates, L.P.
801-Gallery Office GP, LLC
PA
801-Gallery Associates, L.P. - 100% Sole Member
See 801-Gallery Office Associates, L.P.
801-Gallery Office MT, L.P.
PA
801-Tenant Office Manager, LLC - 0.01% GP
Chevron U.S.A. Inc. - 99.99% LP
See 801-Gallery Office Associates, L.P.
801-Tenant C-3 Manager, LLC
PA
801-Gallery Associates, L.P. - 100% Sole Member
0.01% GP Interest in 801-Gallery C-3 MT, L.P.
801-Tenant Office Manager, LLC
PA
801-Gallery Associates, L.P. - 100% Sole Member
0.01% GP Interest in 801-Gallery Office MT, L.P.
801 Market Venture LP
DE
801 Market Venture GP LLC - 1% GP
PREIT-RUBIN, INC. - 49.5% LP
Macerich Management Company - 49.5% LP*
Indirect JV Interest in Units 1AC, 1EH and 1D of the Unit 1 801 Market Street
Condominium
801 Market Venture GP LLC
DE
PREIT-RUBIN, INC - 50% Member
Macerich Management Company - 50% Member*
GPM GP LLC - 0% Non-member manager
See 801 Market Venture LP
1010-1016 Market Street Realty GP, LLC
(to be dissolved)
DE
MP MSR GP LLC - 50% Member
PEI MSR GP III LLC - 50% Member
None
1010-1016 Market Street Realty, LP
PA
PEI MSR GP III LLC - 1% GP
PEI MSR GP III LLC - 10% LP
PEI MSR III LP - 89% LP
1010-1016 Market Street
1018 Market Street Realty GP, LLC
(to be dissolved)
DE
MP MSR GP LLC - 50% Member
PEI MSR GP I LLC - 50% Member
None
1018 Market Street Realty, LP
PA
PEI MSR GP I LLC - 1% GP
PEI MSR GP I LLC - 10% LP
PEI MSR I LP - 89% LP
1018 Market Street
1020-1024 Market Street Realty GP, LLC
(to be dissolved)
DE
MP MSR GP LLC - 50% Member
PEI MSR GP II LLC - 50% Member
None
1020-1024 Market Street Realty, LP
PA
PEI MSR GP II LLC - 1% GP
PEI MSR GP II LLC - 10% LP
PEI MSR II LP - 89% LP
1020-1024 Market Street






--------------------------------------------------------------------------------





Catalyst Outdoor Advertising, LLC
DE
PR Outdoor, LP - 39.0% Member
Thaddeus Bartkowski - 41.4784% Member
Crystal Anne Crawford - 11.5079% Member
Patrick Wofington - 8.0137% Member
Indirect interest in Outdoor Advertising
Catalyst Outdoor 2, LLC
DE
PR Outdoor 2, L.P. - 39.0% Member
Thaddeus Bartkowski - 41.4784% Member
Crystal Anne Crawford - 11.5079% Member
Patrick Wofington - 8.0137% Member
Indirect interest in Outdoor Advertising
GPM GP LLC
DE
PM Gallery LP - 100% Sole Member
See PM Gallery LP
Keystone Philadelphia Properties, LP
PA
GPM GP LLC - 0.1% GP
PREIT Gallery TRS Sub LLC - 0.1% LP
Macerich Gallery Market East TRS Sub LLC - 0.1% LP*
PM Gallery LP - 87.2% LP
PR Gallery II Limited Partnership - 12.5% LP
The Gallery at Market East II (ground lessee)
Lehigh BOS Acquisition L.P.
DE
Lehigh BOS Acquisition GP, LLC - 0.5% GP*
PR BOS GP, LLC - 0.5% GP
Simon Property Group, L.P. - 49.5% LP *
PR BOS LP - 49.5% LP
Boscov’s Parcel at Lehigh Valley Mall
Lehigh Valley Associates (Limited Partnership)
PA
PR Lehigh Valley LLC - 0.5% GP,
PREIT - 49.5% LP
Delta Ventures, Inc. - 0.5% GP*
Kravco Simon Investments, L.P. - 49.5% LP*
Lehigh Valley Mall
Lehigh Valley Mall GP, LLC
DE
Lehigh Valley Associates - 100% member
See Mall at Lehigh Valley, L.P.
Mall at Lehigh Valley, L.P.
DE
Lehigh Valley Mall GP, LLC - 0.5% GP
Lehigh Valley Mall Associates - 99.5% LP
Lessor of Lehigh Valley Mall. Borrower under mortgage loan secured by Lehigh
Valley Mall.
Mall Maintenance Corporation (I)


(in dissolution)
PA
PREIT holds an indirect minority membership interest in Mall Maintenance
Corporation (I)


Other members:
City of Philadelphia
Redevelopment Authority of City of Philadelphia
Philadelphia Authority for Industrial Development
Philadelphia VF LP
The May Department Stores Company
Market Street East Development Corporation
Purpose is to maintain the public areas of Gallery I at Market East
Mall Maintenance Corporation II
PA
PREIT holds an indirect minority membership interest in Mall Maintenance
Corporation II


Other members:
Redevelopment Authority of City of Philadelphia
Philadelphia Authority for Industrial Development
One Reading Center Associates
Purpose is to maintain the public areas of Gallery II at Market East
Mall Corners Ltd. (Limited Partnership)
GA
PREIT - 19% LP
Charles A. Lotz - 0.5% GP*
Center Developers, Inc. - 1% GP*
Frank L. Ferrier - 1% GP*
Others - 78.5% LP*
None
Mall Corners II, Ltd. (Limited Partnership)
GA
PREIT - 11% LP
Charles A. Lotz - 0.5% GP*
Center Developers, Inc. - 1% GP*
Frank L. Ferrier - 1% GP*
Others - 86.5% LP*
None






--------------------------------------------------------------------------------





Metroplex General, Inc. 
PA
PR Metroplex West, LLC - 50%
MW General, Inc. - 50%*
See Metroplex West Associates, L.P.
Metroplex West Associates, L.P.
PA
Metroplex General, Inc. - 1% GP
PREIT - 49.5% LP
MW General, Inc. - .5% LP*
Goldenberg Metroplex Partners, L.P. - 22.5% LP*
Goldenberg Metroplex Investors, L.P. - 24% LP*
Resource Realty Management, Inc. - 2.5% LP*
Metroplex Power Center
Oxford Valley Road Associates
(limited partnership)
PA
PR Oxford Valley General, LLC - 1% GP
PREIT - 49% LP
OVG General, Inc. - 1% GP*
Goldenberg Investors, L.P. - 22.296% LP*
Goldenberg Partners, L.P. - 24.204% LP*
Milton S. Schneider - 1% LP
 Resource Realty* Management, Inc. - 1.5% LP*
Court at Oxford Valley Shopping Center
Pavilion East Associates, L.P.
PA
PREIT - 40% LP
PE General, L.L.C. - 1% GP*
Goldenberg Pavilion Partners, L.P. - 15.5% LP*
Goldenberg Pavilion Investors, L.P. - 15% LP*
Resource Realty Management, Inc. - 4% LP*
Pavilion Towner Associates, L.P. - 4.5% LP*
LK Pavilion Associates, L.P. - 20% LP*
Pavilion at Market East
PEI MSR GP I LLC
PA
PM Gallery LP - 87.475% Member
PREIT - 12.525% Member
See 1018 Market Street Realty, LP
PEI MSR I LP
PA
PEI MSR GP I LLC - 1% GP
PEI MSR LP LLC - 99% LP
See 1018 Market Street Realty, LP
PEI GP II LLC
PA
PM Gallery LP - 87.475% Member
PREIT - 12.525% Member
See 1020-1024 Market Street Realty, LP
PEI MSR II LP
PA
PEI MSR GP II LLC - 1% GP
PEI MSR LP LLC - 99% LP
See 1020-1024 Market Street Realty, LP
PEI MSR GP III LLC
PA
PM Gallery LP - 87.475% Member
PREIT - 12.525% Member
See 1010-1016 Market Street Realty, LP
PEI MSR III LP
PA
PEI MSR GP III LLC - 1% GP
PEI MSR LP LLC - 99% LP
See 1010-1016 Market Street Realty, LP
PEI MSR LP LLC
PA
PM Gallery LP - 87.475% Member
PREIT - 12.525% Member
See 1010-1016 Market Street Realty, LP, 1018 Market Street Realty, LP and
1020-1024 Market Street Realty, LP
PM Gallery LP
DE
PR 8-10 Market GP LLC - 0.1% GP
Macerich Gallery Market East GP LLC - 0.1% GP*
PR 8-10 Market LP - 42.741% LP
Macerich Gallery Market East LP LLC - 57.059% LP*
See PR Gallery I Limited Partnership, Keystone Philadelphia Properties, L.P., PR
907 Market LP, and 801-Gallery Associates, L.P.
PM 833 Market Mezz LP
DE
PM 833 Market Mezz GP LLC - 0.1% LP
PM Gallery LP - 99.9% LP
See PR Gallery I Limited Partnership
PM 833 Market Mezz GP LLC
DE
PM Gallery LP - 100% Sole Member
See PR Gallery I Limited Partnership






--------------------------------------------------------------------------------





PR 907 Market LP
DE
GPM GP LLC - 0.1% GP
PREIT Gallery TRS Sub LLC - 0.1% LP
Macerich Gallery Market East TRS Sub LLC - 0.1% LP*
PM Gallery LP - 87.2% LP
PR 907 Market Mezz LP - 12.5% LP
907-937 Market Street
PR Gallery I Limited Partnership
PA
GPM GP LLC - 0.1% GP
PREIT Gallery TRS Sub LLC - 0.1% LP
Macerich Gallery Market East TRS Sub LLC - 0.1% LP*
PM Gallery LP - 76.2% LP
PM 833 Market Mezz LP - 11% LP
PREIT - 12.5% LP
The Gallery at Market East I (ground lessee)
Red Rose Commons Associates, L.P.
PA
PR Red Rose LLC - 1% GP
PREIT - 49% LP
RRC General, Inc. - 1% GP*
Goldenberg Lancaster Partners, L.P. - 23% LP*
Goldenberg Lancaster Investors, L.P. - 24% LP*
Resource Realty Management, Inc. - 2% LP*
All units in the Red Rose Condominium constituting the Red Rose Commons Shopping
Center
Simon/PREIT Gloucester Development, LLC
DE
PR Gloucester LLC - 25%
Gloucester Premium Outlets Member, LLC - 75% *
Proposed Outlet Development in Gloucester, New Jersey
Walnut Street Abstract, L.P.
NJ
PR Walnut Street Abstract LLC - 50% LP
Affiliate of Madison Title Agency - 50%*
Title insurance agency.



* Neither Parent nor any of its Affiliates owns any interest in this entity.









--------------------------------------------------------------------------------






Schedule 6.1.(f) - Title to Properties
Properties
Owner
Occupancy
(as of 3/31/16)
Project Under Development?
Wholly-Owned
 
 
 
Beaver Valley Mall
PR Beaver Valley Limited Partnership (Parcels 1 and 2)


PR BVM, LLC (Parcel 3)
94.4%
No.
Capital City Mall
PR Capital City Limited Partnership (Improvements)


PR CC Limited Partnership (Land)
92.5%
Yes
See Part II of this Schedule for additional information.
Cherry Hill Mall
Cherry Hill Center, LLC
PR Cherry Hill STW LLC (Cherry Hill Anchor Store)
95.0 %
No.
Crossroads Mall (fee and leasehold)
PR Crossroads I, LLC and PR Crossroads II, LLC
95.9%
Yes


See Part II of this Schedule for additional information.
Cumberland Mall
Cumberland Mall Associates (Unit A)
PR Cumberland Outparcel LLC (vacant outparcel)
95.2%
Yes


See Part II of this Schedule for additional information.
Dartmouth Mall
PR North Dartmouth LLC
95.1%
No.
Exton Square Mall and leasehold and fee interest in former Kmart Parcel at Mall
PR Exton Square Property L.P.
PR Exton Outparcel Limited Partnership (E. Lincoln Highway land parcel)
76.8%
Yes


See Part II of this Schedule for additional information.
Francis Scott Key Mall
PR Financing Limited Partnership
91.6%
Yes


See Part II of this Schedule for additional information.
Jacksonville Mall
PR Jacksonville Limited Partnership
96.9%
No
Logan Valley Mall
PR Logan Valley Limited Partnership
98.0%
Yes


See Part II of this Schedule for additional information.
Magnolia Mall
PR Magnolia LLC
99.2%
Yes


See Part II of this Schedule for additional information.
Mall at Prince Georges
PR Prince George’s Plaza LLC
96.8%
Yes


See Part II of this Schedule for additional information.
Moorestown Mall
Moorestown Mall LLC
92.3%
Yes


See Part II of this Schedule for additional information.






--------------------------------------------------------------------------------





New Garden / White Clay Point
PR New Garden L.P.
PR New Garden/Chesco Limited Partnership
PR New Garden Residential Limited Partnership
N/A - Land
Yes


See Part II of this Schedule for additional information.
One Cherry Hill Plaza
Bala Cynwyd Associates, LP
42.6%
No
Patrick Henry Mall
PR Patrick Henry LLC
89.1%
Yes


See Part II of this Schedule for additional information.
Plymouth Commons
PR Plymouth Meeting Associates PC LP
N/A - Land
No
Plymouth Meeting Mall
PR Plymouth Meeting Limited Partnership (Improvements)
Plymouth Ground Associates, L.P. (Land)
PR AEKI Plymouth, L.P.
94.4%
Yes


See Part II of this Schedule for additional information.
Springfield Town Center
(leasehold)
PR Springfield Town Center LLC
85.0%
No.
Spring Hills
PR Gainesville Limited Partnership
N/A - Land
Yes


See Part II of this Schedule for additional information.
Sunrise Plaza
PR Sunrise Outparcel 2, LLC - 2.109 acres
N/A - Land
Yes


See Part II of this Schedule for additional information.
Swedes Square Property
PR Swedes Square LLC
N/A -Land
No
Valley Mall
PR Valley Limited Partnership
95.1%
Yes


See Part II of this Schedule for additional information.
Valley View Mall
PR Valley View Limited Partnership
95.7%
No
Viewmont Mall
PR Financing Limited Partnership


PREIT-RUBIN OP Inc. (Outparcel #s 12401-040-005, 12401-040-003, and
12401-040-001)
99.3%
Yes


See Part II of this Schedule for additional information.
VTC- Office Building Only
Echelon Title LLC
45.3%
No
Washington Crown Center
PR Washington Crown Limited Partnership
93.5%
No
Willow Grove Park
W.G. Park, L.P.
WG Park-Anchor B LP (Anchor Site)
97.2%
Yes


See Part II of this Schedule for additional information.
Woodland Mall
PR Woodland Limited Partnership
PR Woodland Outparcel LLC (Verizon Outparcel)
96.3%
No
Wyoming Valley Mall
PR Wyoming Valley Limited Partnership
94.4%
No
Joint Venture
 
 
 
801 Market
801 4-6 Fee Owner GP LP (Unit 1AC)
801 C-3 Fee Owner LP (Unit 1EH & 1D)
801-Gallery Associates, L.P. (leasehold)
100%
Yes


See Part II of this Schedule for additional information.






--------------------------------------------------------------------------------





907 Market Street
PR 907 Market LP
81.9%
Yes


See Part II of this Schedule for additional information.
1010-1016 Market Street
1010-1016 Market Street Realty, LP
71.7%
No.
1018 Market Street
1018 Market Street Realty, LP
0.0%
No.
1020-1024 Market Street
1020-1024 Market Street Realty, LP
0.0%
No.
Court At Oxford Valley
Oxford Valley Road Associates, LP
99.9%
No.
Gallery / Fashion Outlets of Philadelphia
(Leasehold)
PR Galley I Limited Partnership Keystone Philadelphia Properties, LP
Under development
Yes


See Part II of this Schedule for additional information.
Gloucester Premium Outlets
Simon/PREIT Gloucester Development, LLC
 87.5%
Yes


See Part II of this Schedule for additional information.
Lehigh Valley Mall
Lehigh Valley Associates (leased to Mall at Lehigh Valley, L.P )


Lehigh BOS Acquisition, L.P. (Boscov’s parcel)
96.7%
Yes


See Part II of this Schedule for additional information.
Metroplex Shopping Center
Metroplex West Associates, L.P.
94.8%
Yes


See Part II of this Schedule for additional information.
Pavilion East
Pavilion East Associates, L.P.
N/A - Land
Yes


See Part II of this Schedule for additional information.
Red Rose Commons
Red Rose Commons Associates, L.P
100%
No.
Springfield Mall
PR Springfield/Delco Limited Partnership and KS Springfield Limited Partnership
as tenant in common
98.1%
Yes


See Part II of this Schedule for additional information.





Schedule 6.1.(f) - Title to Properties
PART II







--------------------------------------------------------------------------------





Projects Under Development
 
 
 
As of 3/31/2016
 
 
 
('000's)
 
 
 
 
PREIT's Share of Value of Construction in Progress
PREIT's Share of Total Budgeted Costs Remaining
Total Projects Under Development
 
 
 
 
Land in Predevelopment
 
 
 
New Garden / White Clay Point
$34,786
 
$34,786
Springhills
19,228
 
19,228
Sub-Total Land in Predevelopment
54,014
 
54,014
 
 
 
 
Other Projects in Predevelopment
 
 
Wholly Owned
 
 
 
Crossroads Mall
196
 
196
Magnolia Mall
7
 
7
Mall at Prince Georges
63
 
63
Willow Grove Park
200
 
200
 
 
 
 
Joint Venture
 
 
 
Lehigh Valley Mall
545
 
545
Metroplex
30
 
30
Pavilion East
784
 
784
Springfield Mall
63
 
63
Sub-Total Other Predevelopment
1,889
 
1,889
 
 
 
 
Construction in Progress
 
 
 
Wholly Owned
 
 
 
1501-05 Walnut Street
15
0
15
Capital City Mall
55
2,386
2,440
Cumberland Mall
352
7,207
7,559
Exton Square Mall
7,459
22,038
29,497
Francis Scott Key
1,152
1,695
2,847
Logan Valley Mall
0
1,183
1,183
Moorestown Mall
1,125
4,403
5,528
Patrick Henry Mall
8
3,019
3,027
Plymouth Meeting Mall
1,010
5,961
6,971
Sunrise Plaza
32
0
32
Valley Mall
738
3,178
3,916
Viewmont Mall
86
15,714
15,799
 
 
 
 
Joint Venture
 
 
 
Gloucester Premium Outlets
183
3,143
3,326
The Fashion Outlets of Philadelphia
63,051
149,437
212,488
Sub-Total Construction in Progress
75,265
219,364
294,629
 
 
 
 
Total
131,169
$219,364
350,532










--------------------------------------------------------------------------------






Schedule 6.1.(g) - Indebtedness
Part I
Indebtedness


Loan Party
Indebtedness
Description of property subject to Lien
Borrower
 
 
PREIT Associates, L.P., PREIT-RUBIN, Inc., Pennsylvania Real Estate Investment
Trust
$400,000,000 Credit Agreement (for purposes of this Schedule 6.1.(g), the
“Senior Credit Agreement”) by and among PREIT Associates, L.P., PREIT-RUBIN,
Inc., and Pennsylvania Real Estate Investment Trust as Borrowers, U.S. Bank
National Association, as Syndication Agent, Bank of America, N.A., Citibank,
N.A, JPMorgan Chase Bank, N.A. and Manufacturers and Traders Trust Company, as
Documentation Agent, Wells Fargo Bank, National Association, as Administrative
Agent, Wells Fargo Securities, LLC, as Sole Lead Arranger, and each of the
Lenders party thereto, as amended, restated, supplemented or modified (for
purposes of this Schedule 6.1.(g), the “Senior Facility”)
 
PREIT Associates, L.P.,
PREIT-RUBIN, Inc.,
Pennsylvania Real
Estate Investment Trust
$150,000,000 Term Loan Agreement by and among PREIT
Associates, L.P., PREIT-RUBIN, Inc., and Pennsylvania Real
Estate Investment Trust as Borrowers, Wells Fargo Bank, National Association, as
Administrative Agent, Wells Fargo Securities, LLC, and US Bank, N.A. as Joint
Lead Arrangers and Joint Bookrunners, US Bank N.A. as Syndication Agent, and
each of the Lenders party thereto, as amended, restated, supplemented or
modified (for purposes of this Schedule 6.1.(g), the “2014 5- Year Term Loan”)
 
PREIT Associates, L.P.,
PREIT-RUBIN, Inc.,
Pennsylvania Real
Estate Investment Trust
$100,000,000 Term Loan Agreement by and among PREIT
Associates, L.P., PREIT-RUBIN, Inc., and Pennsylvania Real
Estate Investment Trust as Borrowers, Wells Fargo Bank, National Association, as
Administrative Agent, Wells Fargo Securities, LLC, and Capital One, N.A. as
Joint Lead Arrangers and Joint Bookrunners, Capital N.A. as Syndication Agent,
and each of the Lenders party thereto, as amended, restated, supplemented or
modified (for purposes of this Schedule 6.1.(g), the “7-Year Term Loan”)
 
PREIT Associates, L.P.,
PREIT-RUBIN, Inc.,
Pennsylvania Real
Estate Investment Trust
$150,000,000 Term Loan Agreement by and among PREIT
Associates, L.P., PREIT-RUBIN, Inc., and Pennsylvania Real
Estate Investment Trust as Borrowers, Wells Fargo Bank, National Association, as
Administrative Agent, Wells Fargo Securities, LLC, and US Bank, N.A. as Joint
Lead Arrangers and Joint Bookrunners, US Bank N.A. as Syndication Agent, and
each of the Lenders party thereto, as amended, restated, supplemented or
modified (for purposes of this Schedule 6.1.(g), the “2015 5-Year Term Loan”)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts made by PREIT Associates, L.P. in favor of
Bank of America, N.A. (Capital City Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts by PREIT Associates, L.P. in favor of New York
Life Insurance Company and Teachers Insurance and Annuity Association of America
(Cherry Hill Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts made by PREIT Associates, L.P. in favor of
Bank of America (Cumberland Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts made by PREIT Associates, L.P. in favor of
Bank of America, N.A. (Dartmouth Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Landesbank Baden-Württemberg. (Francis Scott Key Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
The Prudential Insurance Company of America (Patrick Henry Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Wells Fargo Bank, N.A. (The Mall at Prince Georges)
 






--------------------------------------------------------------------------------





PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
JP Morgan Chase Bank, N.A. (Valley View Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Landesbank Baden-Württemberg. (Viewmont Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Prudential Insurance Company of America and Teachers Insurance & Annuity
Association of America (Willow Grove Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
U.S. Bank National Association (Woodland Mall)
 
PREIT Associates, L.P.
Payment and Carry Guaranty of executed by PREIT Associates, L.P. in favor of
U.S. Bank National Association with a balance of $130,000,000 outstanding as of
4/8/2016 (Woodland Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of
Cantor Commercial Real Estate Lending, LP. (Wyoming Valley Mall)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by PREIT Associates, L.P. and Kenneth
N. Goldenberg in favor of CIBX Commercial Mortgage, LLC (The Court at Oxford
Valley)
 
PREIT Associates, L.P.
Guaranty of construction loan to Simon/PREIT Gloucester Development, LLC
executed by PREIT Associates, L.P. and Simon Property Group LP in favor of MUFG
Union Bank, N.A. & Suntrust Bank with a balance of $78,607,248 outstanding as of
3/31/2016 (Gloucester Premium Outlets)
 
PREIT Associates, L.P.
Roof Repairs and $5,000,000 Rollover Guaranty by PREIT Associates, L.P. and
Kenneth N. Goldenberg in favor of New York Life Insurance Company (Metroplex
West)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts by PREIT Associates, L.P. and Kenneth N.
Goldenberg in favor of New York Life Insurance Company (Metroplex West)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts by PREIT Associates, L.P. and Kenneth N.
Goldenberg in favor of Citigroup Global Markets Realty Corp. (Red Rose Commons)
 
PREIT Associates, L.P.
Guaranty of Nonrecourse Carveouts executed by Simon Property Group, L.P. (50%),
PREIT Associates, L.P. (50%) in favor of Cantor Commercial Real Estate Lending,
L.P. (Springfield Mall)
 





Loan Parties
 
 
Bala Cynwyd Associates, L.P.
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
Echelon Title LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
Moorestown Mall LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
Plymouth Ground Associates LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
Plymouth Ground Associates LP
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR AEKI Plymouth, L.P.
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR AEKI Plymouth LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Beaver Valley LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Beaver Valley Limited Partnership
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR BVM, LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 






--------------------------------------------------------------------------------





PR Cherry Hill Office GP, LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Crossroads I, LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Crossroads II, LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Cumberland Outparcel LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Echelon Limited Partnership
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Echelon LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Exton Limited Partnership
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Exton LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Exton Outparcel GP, LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Exton Outparcel Holdings, LP
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Exton Outparcel Limited Partnership
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Exton Square Property L.P.
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Fin Delaware, LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Financing I LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Financing II LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Financing Limited Partnership
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Gainesville Limited Partnership
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Gainesville LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR GV LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR GV LP
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Jacksonville Limited Partnership
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Jacksonville LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR JK LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Logan Valley Limited Partnership
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Logan Valley LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR LV LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Magnolia LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Monroe Old Trail Limited Partnership
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Monroe Old Trail, LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 






--------------------------------------------------------------------------------





PR Monroe Old Trail Holdings, L.P.
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Monroe Old Trail Holdings, LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Moorestown Limited Partnership
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Moorestown LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR New Garden LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR New Garden Limited Partnership
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR New Garden Residential Limited Partnership
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR New Garden Residential LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR New Garden/Chesco Limited Partnership
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR New Garden/Chesco, LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR New Garden/Chesco Holdings, L.P.
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR New Garden/Chesco Holdings, LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Plymouth Meeting Associates PC LP
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Plymouth Meeting Limited Partnership
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Plymouth Meeting LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR PM PC Associates LP
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR PM PC Associates LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Springfield Town Center LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Sunrise Outparcel 2, LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Swedes Square LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR TP LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR TP LP
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Valley Limited Partnership
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Valley LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Washington Crown Limited Partnership
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Washington Crown LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR WC LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PR Wiregrass Commons LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 
PREIT-RUBIN OP, Inc.
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 






--------------------------------------------------------------------------------





XGP LLC
Guaranty of Senior Facility, 2014 5-Year Term Loan, 7-Year Term Loan and 2015
5-Year Term Loan
 



Other Subsidiaries
 
 
PR Capital City Limited Partnership
Fee and Leasehold Mortgage and Security Agreement in the amount of $65,750,000
from Bank of America, N.A. to PR Capital City Limited Partnership with a balance
of $61,983,573 as of 3/31/2016
Capital City Mall (Improvements)
PR CC Limited Partnership
Fee and Leasehold Mortgage and Security Agreement in favor of Bank of America,
N.A., with a balance of $61,983,573 as of 3/31/2016
Capital City Mall (Land)
PR Cherry Hill STW LLC
Loan in the amount of $300,000,000 from New York Life Insurance Company and
Teachers Insurance and Annuity Association of America to PR Cherry Hill STW LLC
and Cherry Hill Center LLC with a balance of $291,857,260 as of 3/31/2016
Cherry Hill Strawbridge Parcel and Cherry Hill Mall
Cherry Hill Center, LLC
Loan in the amount of $300,000,000 from New York Life Insurance Company and
Teachers Insurance and Annuity Association of America to PR Cherry Hill STW LLC
and Cherry Hill Center LLC with a balance of $291,857,260 as of 3/31/2016
Cherry Hill Strawbridge Parcel and Cherry Hill Mall
Cumberland Mall Associates
Loan in the amount of $52,000,000 from Bank of America, N.A. to Cumberland Mall
Associates with a balance of $47,683,628 at 3/31/2016
Cumberland Mall
PR North Dartmouth LLC
Mortgage in favor of Bank of America with a balance of $63,519,804 as of
3/31/2016.
Dartmouth Mall
PR Francis Scott Key LLC
Loan in the amount of $68,468,750 from Landesbank Baden-Württemberg to PR
Francis Scott Key with a balance of $68,468,750 as of 3/31/2016
Francis Scott Key Mall
PR Financing Limited Partnership
Guaranty of Loan and Indemnity Deed of Trust in the amount of $68,468,750 in
favor of Landesbank Baden-Württemberg to PR Francis Scott Key with a balance of
$68,468,750 as of 3/31/2016
Francis Scott Key Mall
PR Patrick Henry LLC
Loan in the amount of $96,200,000 from Prudential Insurance Company of America
to PR Patrick Henry LLC with a balance of $95,192,954 as of 3/31/2016
Patrick Henry
PR Hyattsville LLC
Loan in the amount of $150,000,000 Wells Fargo Bank, N.A. to PR Hyattsville LLC
with a balance of $150,000,000 as of 3/31/2016
Mall at Prince George
PR Prince George’s Plaza LLC
Guaranty of Loan and Indemnity Deed of Trust in the amount of $150,000,000 in
favor of Wells Fargo Bank, N.A. with a balance of $150,000,000 as of 3/31/2016
Mall at Prince George
PR Valley View Limited Partnership
Loan in the amount of $32,000,000 from JP Morgan Chase Bank, N.A to PR Valley
View Limited Partnership with a balance of $29,590,238 as of 3/31/2016
Valley View Mall
PR Viewmont LP
Fee and Leasehold Mortgage in the amount of $57,000,000 to Landesbank
Baden-Württemberg with a balance of $57,000,000 as of 3/31/2016
Viewmont Mall (Improvements)
PR Financing Limited Partnership
Fee and Leasehold Mortgage in the amount of $57,000,000 to Landesbank
Baden-Württemberg with a balance of $57,000,000 as of 3/31/2016
Viewmont Mall (Land)
W.G. Park-Anchor B, L.P.
Loan in the amount of $170,000,000 from Prudential Insurance Company of America
and Teachers Insurance & Annuity Association of America to W.G. Park, L.P. and
WG Park-Anchor B LP with a balance of $168,740,770 as of 3/31/2016
Willow Grove Mall
W.G. Park, L.P.
Loan in the amount of $170,000,000 from Prudential Insurance Company of America
and Teachers Insurance & Annuity Association of America to W.G. Park, L.P. and
WG Park-Anchor B LP with a balance of $168,740,770 as of 3/31/2016
Willow Grove Mall
PR Woodland Limited Partnership
Loan in the amount of $130,000,000 from U.S. Bank National Association, MUFG
Union Bank National Association and Associated Bank to PR Woodland Limited
Partnership with a balance of $130,000,000 as of 4/8/2016
Woodland Mall
PR Wyoming Valley LP
Loan in the amount of $78,000,000 from Cantor Commercial Real Estate Lending, LP
to PR Wyoming Valley L.P with a balance of $76,953,332 as of 3/31/2016.
Wyoming Valley Mall






--------------------------------------------------------------------------------





Unconsolidated Affiliates
 
 
Oxford Valley Road Associates
Loan in the amount of $60,000,000 from CIBX Commercial Mortgage, LLC with a
balance of $57,033,428 as of 3/31/2016
Court at Oxford Valley
Simon/PREIT Gloucester Development, LLC
Loan in the amount of $90,000,000 from MUFG Union Bank, N.A. & Suntrust Bank
with a balance of $78,607,248 as of 3/31/2016
Gloucester Outlets
Mall at Lehigh Valley, L.P.
Loan in the amount of $140,000,000 from The Prudential Insurance Company of
America with a balance of $128,525,292 as of 3/31/2016
Lehigh Valley Mall
Metroplex West Associates, L.P.
Loan in the amount of $87,500,000 from New York Life Insurance Company with a
balance of $81,279,076 as of 3/31/2016
Metroplex West
Pavilion East Associates, L.P.
Loan in the amount of $9,400,000 from M&T with a balance of $8,531,270 as of
3/31/2016
Pavilion East
Red Rose Commons Associates, L.P.
Loan in the amount of $29,900,000 from Citigroup Global Markets Realty Corp.
with a balance of $27,807,596 as of 3/31/2016
Red Rose Commons
PR Springfield/Delco Limited Partnership
Loan in the amount of $65,000,000 from Cantor Commercial Real Estate Lending
L.P. with a balance of $64,581,052 as of 3/31/2016
Springfield Mall





PART II


Total Liabilities Excluding Indebtedness
Set Forth in Part I


Total Liabilities (Excluding Indebtedness set forth in Part I) as of 3/31/2016
[$ In Thousands]
Construction Costs Payable
                   3,756


 
Deferred Rent & Escrow Deposits
             21,899


 
Accrued Pensions et al.
              10,490


 
Accrued Expenses & Other Liabilities
58,321


 
 
 Total Liabilities
 
         94,466












--------------------------------------------------------------------------------






Schedule 6.1.(h)
Material Contracts
$400,000,000 Credit Agreement dated April 17, 2013 by and among PREIT
Associates, L.P., PREIT-RUBIN, Inc., and Pennsylvania Real Estate Investment
Trust as Borrowers, the Financial Institutions party thereto and Wells Fargo
Bank, National Association, as Administrative Agent, as amended.
$300,000,000 Mortgage dated August 15, 2012 by PR Cherry Hill STW LLC and Cherry
Hill Center LLC to New York Life Insurance Company and Teachers Insurance and
Annuity Association of America.









--------------------------------------------------------------------------------






Schedule 6.1.(i)
Litigation
As disclosed in Part II, Item 1, Legal Proceedings, of Form 10-Q for the fiscal
year ended March 31, 2016 filed with the United States Securities and Exchange
Commission on April 29, 2016, Parent and Borrowers do not believe that any
material litigation is currently pending, and, in any event, that no pending
litigation can reasonably be expected to have a Material Adverse Effect.







Schedule 6.1.(w)
Non-Guarantor Subsidiaries
 
Legal Name of Non-Guarantor Entities
Type of Legal Entity
Equity Interest Held by Parent
Reason for Exclusion
 
Limited Partnerships
 
 
 
 
801 Developers, LP
PA Limited Partnership
801 Developers GP, LLC - 1% GP
PREIT - 99% LP
2 - See 801-Gallery Associates, L.P.
 
Cumberland Mall Associates
NJ Limited Partnership
PR Cumberland GP, LLC - 1% GP
PR Cumberland LP, LLC - 99% LP
2 - Special Purpose Entity (“SPE”)
 
PR 8-10 Market LP
DE Limited Partnership
PR 8-10 Market Mezz LLC - 0.1% GP
PREIT - 99.9% LP
2 -See PM Gallery LP
 
PR 907 Market Mezz LP
DE Limited Partnership
PR 907 Market Mezz GP LLC - 1% GP
PREIT - 99% LP
2 - See PR 907 Market LP
 
PR BOS LP
PA Limited Partnership
PR BOS GP, LLC - 1% GP
PREIT - 99% LP
2- See Lehigh BOS Acquisition L.P.
 
PR Capital City Limited Partnership
PA Limited Partnership
PR Capital City LLC - 0.5% GP
PREIT - 99.5% LP
2 - SPE
 
PR CC Limited Partnership
PA Limited Partnership
PR CC I LLC - 0.01% GP
PREIT - 99.99% LP
2- SPE
 
PR Gallery II Limited Partnership
PA Limited Partnership
PR Gallery II LLC - 0.1% GP
PREIT - 99.9% LP
2- See Keystone Philadelphia Properties, L.P.
 
PR Holding Sub Limited Partnership
PA Limited Partnership
PR Holding Sub LLC - 0.1% GP
PREIT - 99.9% LP
1
 
PR Lycoming Limited Partnership
(to be dissolved)
PA Limited Partnership
PR Lycoming LLC - 0.01% GP
PREIT - 99.99%
2 - SPE
 






--------------------------------------------------------------------------------





PR Monroe Unit 10C Holdings, L.P.
(to be dissolved)
PA Limited Partnership
PR Monroe Unit 10C GP, LLC - 0.01% GP
PREIT-RUBIN, INC. - 99.99% LP
1
 
PR Monroe Unit 10C Limited Partnership
(to be dissolved)
PA Limited Partnership
PR Monroe Unit 10C GP, LLC - 0.01% GP
PR Monroe Unit 10C Holdings, L.P. - 99.99% LP
1
 
PR Monroe Unit One Holdings, L.P.
(to be dissolved)
PA Limited Partnership
PR Monroe Unit One GP, LLC - 0.01% GP
PREIT-RUBIN, INC. - 99.99% LP
2 - See PR Monroe Unit One Limited Partnership
 
PR Monroe Unit One Limited Partnership
(to be dissolved)
PA Limited Partnership
PR Monroe Unit One GP, LLC - 0.01% GP
PR Monroe Unit One Holdings, L.P. - 99.99% LP
2 - SPE
 
PR New Castle Associates
PA Limited Partnership
PR New Castle LLC - 0.1% GP
PREIT - 99.9% LP
2 - SPE See Cherry Hill Center LLC
 
PR Outdoor, LP
PA Limited Partnership
PR Outdoor, LLC -0.01% GP
PREIT-RUBIN, INC. - 99.99% LP
1
 
PR Outdoor 2, L.P.
PA Limited Partnership
PR Outdoor 2, LLC - 0.01% GP
PREIT-RUBIN, INC. - 99.99% LP
1
 
PR Palmer Park, L.P.
(to be dissolved)
PA Limited Partnership
PR Palmer Park Trust - 1% GP
PREIT - 99% LP
1
 
PR Palmer Park Mall Limited Partnership
(to be dissolved)
PA Limited Partnership
PR Palmer Park, L.P. - 50.1% GP
PREIT - 49.9% LP
1
 
PR Pitney Lot 3 Holdings, L.P.
(to be dissolved)
PA Limited Partnership
PR Pitney Lot 3 GP, LLC - 0.01% GP
PREIT-RUBIN, INC. - 99.99% LP
1
 
PR Pitney Lot 3 Limited Partnership
(to be dissolved)
PA Limited Partnership
PR Pitney Lot 3 GP, LLC - 0.01% GP
PR Pitney Lot 3 Holdings, L.P. - 99.99% LP
1
 
PR Springfield Associates, L.P.
(to be dissolved)
PA Limited Partnership
PR Springfield Trust - 89% GP
Pennsylvania Real Estate Investment Trust - 11% LP
2 - SPE
 
PR Springfield/Delco Limited Partnership
PA Limited Partnership
PR Springfield/Delco LLC - 0.1% GP
PR Springfield/Delco Holdings, L.P. - 99.9% LP
2 - SPE
 
PR Springfield/Delco Holdings, L.P.
PA Limited Partnership
PR/Springfield/Delco Holdings LLC - 0.1% GP
PREIT - 99.9% LP
2 - PR Springfield/Delco Limited Partnership
 






--------------------------------------------------------------------------------





PR Valley View Limited Partnership
PA Limited Partnership
PR Valley View LLC - 0.5% GP
PREIT - 99.5% LP
2 - SPE
 
PR Viewmont Limited Partnership
PA Limited Partnership
PR Viewmont LLC - 0.01% GP
PREIT - 99.99% LP
2 - SPE
 
PR Woodland Limited Partnership
DE Limited Partnership
PR Woodland General, LLC - 1% GP
PREIT - 99% LP
2 - SPE
 
PR Wyoming Valley Limited Partnership
PA Limited Partnership
PR Wyoming Valley LLC 0.5% GP
PREIT 99.5% LP
2 - SPE
 
PREIT Capital Advisors, LP
(to be dissolved)
PA Limited Partnership
PR Advisors GP, LLC - 0.01% GP
PREIT-RUBIN, INC. - 99.99% LP
1
 
WG Holdings, L.P.
PA Limited Partnership
PRWGP General, LLC - 0.02% GP
PREIT - 99.98% LP
2 - See WG Park L.P.
 
WG Park-Anchor B LP
DE Limited Partnership
WG Park-Anchor B, LLC - 0.5% GP
PREIT - 99.5% LP
2 - SPE
 
WG Park General, L.P.
PA Limited Partnership
WG Holdings of Pennsylvania, L.L.C. - 0.1% GP
WG Holdings, L.P. - 99.9% LP
2 - See WG Park L.P.
 
WG Park Limited, L.P.
PA Limited Partnership
WG Holdings of Pennsylvania, L.L.C. -0.1% GP
WG Holdings, L.P. -99.9% LP
2 - See WG Park L.P.
 
WG Park L.P.
PA Limited Partnership
WG Park General, L.P. - 20% GP
WG Park Limited, L.P. - 80% LP
2 - SPE
 
 
 
 
 
Limited Liability Companies
 
 
 
801 Developers GP, LLC
PA Limited Liability Company
PREIT - 100% Sole Member
2-See 801 Developers, LP
Beverage Two, LLC
NJ Limited Liability Company
PREIT-RUBIN, INC. - 100%
1
Cherry Hill Center, LLC
PA Limited Liability Company
New Castle Associates - 99.9% Member
Cherry Hill Manager, LLC - 0.1% Member
2 - SPE
Cherry Hill Center Manager, LLC
DE Limited Liability Company
PREIT - 100% Sole Equity Member
William Langan - 0% Special Member
See Cherry Hill Center, LLC
Cumberland Mall Retail Condominium Association, LLC
NJ Limited Liability Company
Pennsylvania Real Estate Investment Trust and other unit owners
1






--------------------------------------------------------------------------------





Echelon Beverage LLC
NJ Limited Liability Company
PREIT-RUBIN, INC. 100%
1
Moorestown Beverage I, LLC
NJ Limited Liability Company
PREIT-RUBIN, INC. 100%
1
Moorestown Beverage II, LLC
NJ Limited Liability Company
PREIT-RUBIN, INC. 100%
1
Plymouth License III, LLC
PA Limited Liability Company
PREIT-RUBIN, INC. - 100% Sole Member
1
Plymouth License IV, LLC
PA Limited Liability Company
PREIT-RUBIN, INC. - 100% Sole Member
1
PR 8-10 Market GP LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2-See PM Gallery LP
PR 8-10 Market Mezz LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2-See PR 8-10 Market LP
PR 907 Market Mezz GP LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2-See PR 907 Market LP
PR Acquisition Sub LLC
DE Limited Liability Company
PREIT - 100% Sole Member
1
PR BOS GP, LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2- See Lehigh BOS Acquisition L.P.
PR Capital City LLC
DE Limited Liability Company
PR CC II LLC - 99.99% Member
PREIT - 0.01% Member
2 - See PR Capital City Limited Partnership
PR CC I LLC
DE Limited Liability Company
PR CC II LLC - 99.99% Member
PREIT - 0.01% Member
2 - See PR CC Limited Partnership
PR CC II LLC
DE Limited Liability Company
PREIT 100% Sole Member
2 - See PR CC Limited Partnership
PR Cherry Hill STW, LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - SPE
PR Chestnut Mezzco, LLC
PA Limited Liability Company
PREIT - 100% Sole Member
1
PR Chestnut Sub Mezzco, LLC
PA Limited Liability Company
PREIT - 100% Sole Member
1
PR Cumberland GP, LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See Cumberland Mall Associates
PR Cumberland LP, LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See Cumberland Mall Associates
PR Francis Scott Key LLC
DE Limited Liability Company
PR Financing Limited Partnership - 100% Sole Member
2 - SPE
PR Gallery II LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2-See PR Gallery II Limited Partnership
PR Gloucester LLC
DE Limited Liability Company
PREIT - 100% Sole Member
1
PR Hagerstown LLC
DE Limited Liability Company
PR Valley Mall Limited Partnership - 100% Sole Member
1
PR Holding Sub LLC
PA Limited Liability Company
PREIT - 100% Sole Member
1
PR Hyattsville LLC
DE Limited Liability Company
PR Prince George’s Plaza LLC - 100% Sole Member
2 - SPE
PR Lehigh Valley LLC
PA Limited Liability Company
PREIT - 100% Sole Member
2 - See Lehigh Valley Associates






--------------------------------------------------------------------------------





PR Lycoming LLC
(to be dissolved)
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See Lycoming Limited Partnership
PR Metroplex West LLC
PA Limited Liability Company
PREIT - 100% Sole Member
2 - See Metroplex General, Inc.
PR Monroe Unit 10C GP, LLC
(to be dissolved)
DE Limited Liability Company
PREIT-RUBIN, INC. - 100% Sole Member
1
PR Monroe Unit One GP, LLC
(to be dissolved)
DE Limited Liability Company
PREIT-RUBIN, INC. - 100% Sole Member
2 - See PR Monroe Unit One Limited Partnership
PR New Castle LLC
PA Limited Liability Company
PREIT - 100% Sole Member
2 - See PR New Castle Associates
PR North Dartmouth LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - SPE
PR Outdoor, LLC
DE Limited Liability Company
PREIT-RUBIN, INC. - 100% Sole Member
1
PR Outdoor 2, LLC
DE Limited Liability Company
PREIT-RUBIN, INC. - 100% Sole Member
1
PR Oxford Valley General, LLC
DE
PREIT - 100% Sole Member
2 - See Oxford Valley Road Associates
PR Patrick Henry LLC
DE Limited Liability Company
PREIT - 100 % Sole Member
2 - SPE
PR Pitney Lot 3 GP, LLC
(to be dissolved)
DE Limited Liability Company
PREIT-RUBIN, INC - 100% Sole Member
1
PR PG Plaza LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See PR Prince Georges Plaza LLC
PR Prince George’s Plaza LLC
DE Limited Liability Company
PR PG Plaza LLC - 1% Managing Member
PREIT - 99% Member
2 - See PR Hyattsville LLC
PR Red Rose LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See Red Rose Commons Associates, L.P.
PR Springfield/Delco LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See PR Springfield/Delco, L.P.
PR Springfield/Delco Holdings LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See PR Springfield/Delco Holdings, L.P.
PR Sunrise Outparcel 1, LLC
(to be dissolved)
NJ Limited Liability Company
PREIT-RUBIN, INC. - 100% Sole Member
1
PR Valley View LLC
DE Limited Liability Company
PR VV LLC - 99.99% Member
PREIT - 0.01% Member
2 - See PR Valley View Limited Partnership
PR Viewmont LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See PR Viewmont Limited Partnership
PR VV LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See PR Valley View Limited Partnership
PR Walnut Mezzco, LLC
PA Limited Liability Company
PREIT - 100% Sole Member
1
PR Walnut Sub Mezzco, LLC
PA Limited Liability Company
PREIT - 100% Sole Member
1
PR Walnut Street Abstract LLC
DE Limited Liability Company
PREIT-RUBIN, INC. - 100% Sole Member
2 - See Walnut Street Abstract L.P.






--------------------------------------------------------------------------------





WG Holdings of Pennsylvania, L.L.C.
PA Limited Liability Company
WG Holdings L.P. - 100% Sole Member
2 - See WG Park, L.P.
WG Park - Anchor B, LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See WG Park - Anchor B LP
PR WG Park General GP, LLC
DE Limited Liability Company
WG Holdings of Pennsylvania, LLC - 100% Sole Member
2 - See WG Park, L.P.
PRWGP General, LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See WG Park, L.P.
PR Wiregrass Anchor LLC
(to be dissolved)
DE Limited Liability Company
PREIT - 100% Sole Member
1
PR Woodland General LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See PR Woodland L. P.
PR Woodland Outparcel LLC
DE Limited Liability Company
PREIT - Sole Member
2 - SPE
PR WV LLC
DE Limited Liability Company
PREIT - 100% Sole Member
2 - See PR Wyoming Valley Limited Partnership
PR Wyoming Valley LLC
DE Limited Liability Company
PR WV LLC - 99.99% Member
PREIT - 0.01%
2 - See PR Wyoming Valley Limited Partnership
PREIT CDE LLC (f/k/a Exton License II, LLC)
(to be dissolved)
PA Limited Liability Company
PREIT-RUBIN, INC. - 1% Member
PREIT - 99% Member
1
PREIT Gadsden Mall LLC
(to be dissolved)
DE Limited Liability Company
PREIT - 100% Sole Member
1
PREIT Gallery TRS Sub LLC
PA Limited Liability Company
PREIT-RUBIN, INC. - 100% Sole Member
2 -See Keystone Philadelphia Properties, L.P., PR Gallery I Limited Partnership
and PR 907 Market LP
PREIT Services, LLC
DE Limited Liability Company
PREIT - 100% Sole Member
1








--------------------------------------------------------------------------------





 
 
 
 
Corporations
 
 
 
1150 Plymouth Associates, Inc.
MD
PREIT-RUBIN, INC. - 100%
1
Capital City Beverage Enterprise, Inc. (f/k/a R8267 Plymouth Enterprises, Inc.)
MD
PREIT-RUBIN, INC. - 100%
1
Exton License, Inc.
MD
PREIT-RUBIN, INC. - 100%
1
PR GC Inc.
MD
PREIT Services, LLC - 100%
1
PREIT TRS, Inc.
DE
Pennsylvania Real Estate Investment Trust- 100%
1
Springhills NE Quadrant Drainage Association No. One, Inc.
FL
PREIT and other owners.
1
Springhill Owners Association, Inc.
FL
PREIT and other owners.
1



Trusts
 
 
 
PR Palmer Park Trust
(to be dissolved)
PA
PREIT - Sole Beneficiary
1
PR Springfield Trust
(to be dissolved)
PA Business Trust
PREIT - Sole Beneficiary
2 - See PR Springfield Associates, L.P.
PREIT Protective Trust 1
PA
PREIT-RUBIN, INC. - Sole Beneficiary
1



1 = Subsidiary (i) is not a Significant Subsidiary, (ii) does not own or lease
an Unencumbered Property  (iii) does not own directly or indirectly, a
Subsidiary that owns or leases an Unencumbered Property, and (iv) is not a
guarantor under the Existing Credit Agreement, so long as that agreement is
still in effect.


2 = Subsidiary is an Excluded Subsidiary.







